--------------------------------------------------------------------------------

Exhibit 10.24
[leekologo.jpg] 
EXECUTION COPY

KRW85,000,000,000

SENIOR FACILITIES AGREEMENT

dated October 28, 2013

 

 

NET1 APPLIED TECHNOLOGIES KOREA
-Borrower-

 

THE BANKS AND FINANCIAL INSTITUTIONS IN SCHEDULE I
-Original Lenders-

 

HANA BANK
-Facility Agent-

 

HANA BANK
-Security Agent-

 

HANA DAETOO SECURITIES CO., LTD.
-Mandated Lead Arranger-

 

 

 

[leekoadd.jpg]


--------------------------------------------------------------------------------

CONTENTS

CLAUSE   PAGE       1. Definitions And Interpretation 1       2. The Facilities
11       3. Purpose 12       4. Conditions Of Utilisation 12       5.
Utilisation 12       6. Repayment 13       7. Prepayment And Cancellation 14    
  8. Mandatory Prepayment 16       9. Interest And Chances To The Calculation Of
Interest 18       10. Interest Periods 19       11. Fees 19       12. Tax
Gross-Up And Indemnities 20       13. Increased Costs 22       14. Mitigation By
The Lenders 23       15. Other Indemnities 23       16. Costs And Expenses 24  
    17. Representations 25       18. Information Undertakings 28       19.
Financial Covenants 29       20. General Undertakings 31       21. Events Of
Default 35       22. Changes To The Parties 39       23. Disclosure Of
Information 41       24. Role Of The Facility Agent 42       25. Role Of
Security Agent 45       26. Sharing Among The Finance Parties 50       27.
Payment Mechanics 51       28. Set-Off 53       29. Application Of Proceeds 53  
    30. Notices 54       31. Calculations And Certificates 56       32. Partial
Invalidity 56       33. Remedies And Waivers 56       34. Amendments And Waivers
56       35. Counterparts 57       36. Governing Law 57

- i -

--------------------------------------------------------------------------------


SCHEDULES       SCHEDULE 1: LENDERS AND THEIR COMMITMENTS     SCHEDULE 2:
CONDITIONS OF UTILISATION     SCHEDULE 3: UTILISATION REQUEST     SCHEDULE 4:
FORM OF TRANSFER CERTIFICATE     SCHEDULE 5: CONTACT DETAILS     SCHEDULE 6:
TIMETABLE     SCHEDULE 7: FORM OF COMPLIANCE CERTIFICATE


--------------------------------------------------------------------------------

STAMP TAX

 

 

- iii -

--------------------------------------------------------------------------------

THIS SENIOR FACILITIES AGREEMENT (the “Agreement”) is dated October 28, 2013 and
made between:

(1)

NET 1 APPLIED TECHNOLOGIES KOREA, a corporation duly incorporated and existing
under the laws of the Republic of Korea (“Korea”) with its registered office at
2F, Sungbo Tower, 169-10 Samsung-dong, Kangnam-gu, Seoul, 135-090, Korea as
borrower (the "Borrower");

    (2)

HANA BANK as facility agent of the Finance Parties (other than itself) (the
“Facility Agent”);

    (3)

HANA BANK as security agent of the Secured Parties (other than itself) (the
"Security Agent"); and

    (4)

THE BANKS AND FINANCIAL INSTITUTIONS named in Schedule I (Lenders and their
Commitments) as lenders (collectively referred to as the “Original Lenders” and
individually referred to as an “Original Lender”).

IT IS AGREED as follows:

1.

DEFINITIONS AND INTERPRETATION

    1.1

Definitions

   

In this Agreement:

   

“Account Kun-Pledge Agreement” means an account kun-pledge agreement to be
entered into by the Borrower, the Security Agent and the Secured Parties
pursuant to which the Borrower has agreed to create and perfect security
interests in favour of the Secured Parties over the Proceeds Accounts.

   

"Administrative Party" means each of the Facility Agent and the Security Agent.

   

"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

   

"Approved Treasury Investments" means:


(a)

securities having maturities of not more than 12 months (from the date of the
acquisition of or investment in such securities) issued or directly and fully
guaranteed or insured by the government of Korea or any agency or
instrumentality thereof (provided that the full faith and credit of the
government of Korea is pledged in support thereof);

    (b)

time deposits and certificate of deposits of any commercial bank of recognised
credit standing having maturities of not more than 12 months (from the date of
the making or acquisition of or investment in such deposits or certificates of
deposits), which bank has a rating of at least "AAA" by KR and/or KIS; and

    (c)

investments in money market funds substantially all the assets of which are
comprised of securities of the types described in paragraphs (a) and (b) above,
in each case freely tradable without restrictions and denominated and payable in
KRW, not subject to any Security.


SENIOR FACILITIES AGREEMENT Page 1


--------------------------------------------------------------------------------


"Authorisation" means:

   (a)

an authorisation, consent, approval, resolution, licence, exemption, filing,
notarisation, lodgement or registration; or

   (b)

in relation to anything which will be fully or partly prohibited or restricted
by law if a Governmental Agency intervenes or acts in any way within a specified
period after lodgement, filing, registration or notification, the expiry of that
period without intervention or action.

  

"Availability Period" means

   (a)

in relation to the Tranche A Facility and the Tranche B Facility, the period
commencing from the Signing Date and ending on the date falling two (2) Months
from the Signing Date; and

   (b)

in relation to the Tranche C Facility, the period commencing from the Initial
Utilisation Date and ending on the date falling three (3) Months prior to the
Final Repayment Date.

  

"Available Commitment" means, in relation to a Facility, a Lender's Commitment
under that Facility minus (subject as set out below);.

   (a)

the amount of its participations in any outstanding Loans under that Facility;
and

   (b)

in relation to any proposed Utilisation, the amount of its participation in any
Loans that are due to be made on or before the proposed Utilisation Date.

  

For the purposes of calculating a Lender's Available Commitment in relation to
any proposed Utilisation under the Tranche C Facility only, that Lender's
participation in any Tranche C Facility Loan that are due to be prepaid on or
before the proposed Utilisation Date shall not be deducted from a Lender's
Commitment under the Tranche C Facility.

  

"Available Facility" means, in relation to a Facility, the aggregate for the
time being of each Lender's Available Commitment in respect of that Facility.

  

“Bankruptcy Law” means:

   (a)

in relation to any entity incorporated or organised under the laws of Korea, the
Debtor Rehabilitation and Bankruptcy Act of Korea; and

   (b)

in all other cases, any domestic or foreign law relating to bankruptcy, judicial
management, moratorium, insolvency, reorganisation, administration or relief of
debtors in effect in any jurisdiction.

  

“Base Rate” means, with respect to each Interest Determination Date, the final
quotation yield rate for a ninety-one (91) day Won-denominated negotiable
certificates of deposit as published by the Korea Financial Investment
Association established under the Financial Investment Services and Capital
Markets Act or its successor.

  

“Borrower Unit Kun-Pledge Agreement” means the unit kun-pledge agreement to be
granted by the DutchCo in favor of the Secured Parties over all its units and
ownership interests in the Borrower.

  

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in Seoul, Korea.

  

"Charged Property" means all of the assets of the Borrower or the DutchCo which
from time to time are, or are expressed to be, the subject of the Transaction
Security.


SENIOR FACILITIES AGREEMENT Page 2


--------------------------------------------------------------------------------


“Commitment” means the Tranche A Facility Commitment, the Tranche B Facility
Commitment and/or the Tranche C Facility Commitment.

  

“Company” means KSNET, INC., a company incorporated and existing in Korea with
its registered office at 2F, Sungbo Tower, 169-10 Samsung-dong, Kangnam-gu,
Seoul, 135-090, Korea.

  

“Company Share Kun-Pledge Agreement” means a share kun-pledge agreement to be
granted by the Borrower in favour of the Secured Parties in relation to
13,560,157 shares as of the date hereof, representing 99.66% of the total issued
and outstanding shares of the Company.

  

"Credit Guarantee Fund Contribution" means an amount of contribution that is
required to be made by Korean banks and financial institutions (including, but
not limited to, National Agricultural Cooperative Federation and National
Federation of Fisheries Cooperatives) and Korean branches of foreign banks and
foreign financial institutions (as applicable) under the Credit Guarantee Fund
Act of Korea, Technology Credit Guarantee Fund Act of Korea, Local Credit
Guarantee Foundation Act of Korea or Agricultural and Fisheries Business Credit
Guarantee Act and all regulations, rules, and decrees promulgated thereunder (as
amended from time to time).

  

"Default" means an Event of Default or any event or circumstance specified in
Clause 21 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents pursuant to the terms thereof or any combination of any of the
foregoing) be an Event of Default.

  

“Distribution” means for any person:

   (a)

any dividends or other distributions (or interest on any unpaid dividends or
other distributions) (whether in cash or in kind) on or in respect of its share
capital (or any class of its share capital) paid by any member of the Group;
and/or

   (b)

any payment paid by any member of the Group in respect of any redemption or
reduction of any Equity Interest of any other member of the Group.

  

“DutchCo” means Net 1 Applied Technologies Netherlands B.V.

  

“Equity Interest” means, in relation to any person:

   (a)

any shares of any class or capital stock of or equity interest in such person or
any depositary receipt in respect of such shares, capital stock or equity
interest;

   (b)

any security convertible (whether at the option of the holder thereof or
otherwise and whether such conversion is conditional or otherwise) into any such
shares, capital stock, equity interest or depositary receipt, or any depositary
receipt in respect of such shares; and

   (c)

any option, warrant or other right to acquire any such shares, capital stock,
capital interest, securities or depositary receipts referred to in paragraphs
(a) and (b) above.

  

"Event of Default" means any event or circumstance specified as such in Clause
21 (Events of Default).

  

“Existing Loan” means a loan extended to the Borrower pursuant to the Existing
Loan Agreement or the principal amount outstanding for the time being of that
loan.

  

“Existing Loan Agreement” means a certain senior facilities agreement dated
October 29, 2010 by and among the Borrower as holdco, Hana Daetoo Securities
Co., Ltd. as mandated lead arranger, Hana Bank, Shinhan Bank and Woori Bank as
lead arrangers, the financial institutions listed in the Schedule therein as
lenders, and Hana Bank as agent and security agent.


SENIOR FACILITIES AGREEMENT Page 3


--------------------------------------------------------------------------------


"Facility" means the Tranche A Facility, the Tranche B Facility and/or the
Tranche C Facility.

  

"Facility Office" means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five (5) Business Days' written notice) as
the office or offices through which it will perform its obligations under this
Agreement.

  

"Fee Letter" means any letter or letters referring to this Agreement or the
Facility between one or more Finance Parties and the Borrower setting out any of
the fees referred to in Clause 11 (Fees).

  

"Final Repayment Date" means:

   (a)

in the case of the Tranche A Facility Loan and the Tranche Facility C Loan, the
date falling five (5) years from the Initial Utilisation Date; and

   (b)

in the case of the Tranche B Facility Loan, the date falling one (1) year from
the Initial Utilisation Date.

  

"Finance Documents" means this Agreement, the Security Documents, any Fee
Letter, any Utilisation Request and any other document designated as such by the
Facility Agent and the Borrower.

  

"Finance Party" means the Facility Agent, the Mandated Lead Arranger, the
Security Agent or a Lender.

  

"Financial Indebtedness" means, as to any person:

   (a)

all obligations of such person for borrowed money or with respect to deposits or
advances of any kind having the commercial effect of a borrowing (excluding
deposits by customers made in the ordinary course of business and on ordinary
business terms);

   (b)

all obligations of such person evidenced by bonds, debentures, notes or similar
instruments (excluding obligations of such person evidenced by notes or similar
instruments issued in respect of “accounts payable” in the ordinary course of
business);

   (c)

all obligations of such person upon which interest charges are customarily paid
having the commercial effect of a borrowing;

   (d)

all Financial Indebtedness of any other person secured by any Security on any
property owned by such first person, whether or not such Financial Indebtedness
has been assumed by such person;

   (e)

all obligations of such person under conditional sale or other title retention
agreements relating to property acquired by such person having the commercial
effect of a borrowing (excluding agreements made in the ordinary course of
business);

   (f)

all obligations of such person in respect of the deferred purchase price of
property or services outstanding more than ninety (90) days after its customary
date of payment;

   (g)

all guarantees by such person with respect to the Financial Indebtedness of
other person(s);



SENIOR FACILITIES AGREEMENT Page 4

--------------------------------------------------------------------------------


(h)

all obligations which are required to be classified and accounted for as finance
leases on the balance sheet of such person;

   (i)

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

   (j)

all obligations, contingent or otherwise, of such person in respect of bankers’
acceptances issued by a bank or financial institution;

   (k)

any indebtedness for or in respect of receivables sold or discounted (other than
any receivables to the extent they are sold on a non-recourse basis);

   (l)

any indebtedness for or in respect of any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;

   (m)

any indebtedness for or in respect of shares or equity interests that are
expressed to be redeemable; and

   (n)

any indebtedness for or in respect of any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of any derivative transaction, only the
marked to market value shall be taken into account).

  

“GAAP” means generally accepted accounting principles in Korea or the
international financial reporting standards as adopted by and in effect from
time to time in Korea, as applicable.

  

"Governmental Agency" means any government or any governmental agency, semi-
governmental or judicial entity or authority (including, without limitation, any
stock exchange or any self-regulatory organisation established under statute).

  

"Group" means the Borrower and the Company.

  

"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

  

"Indirect Tax" means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.

  

"Initial Utilisation Date" means the date on which the first Utilisation is made
under this Agreement.

  

“Intercompany Loan Agreement” means a certain intercompany loan agreement to be
entered into by and between the Borrower and the Company pursuant to which the
Borrower shall extend a credit facility to the Company in an aggregate amount
not exceeding KRW 10,000,000,000 (the “Intercompany Loan”) for the purpose of
meeting the working capital needs of the Company.

  

“Interest Determination Date” means, in relation to any Loan, one (1) Business
Day prior to the relevant Utilisation Date.

  

“Interest Payment Date” means, in relation to an Interest Period, the last day
of such Interest Period.


SENIOR FACILITIES AGREEMENT Page 5


--------------------------------------------------------------------------------


"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 10 (Interest Periods).

  

"KIS" means Korea Investors Service, Inc.

  

“Korea” means the Republic of Korea.

  

"KR" means Korea Ratings.

  

“KRW Proceeds Account” means the KRW account (number 100-910030-40504) opened in
the name of the Borrower with the Security Agent and designated as “KRW Proceeds
Account”.

  

"Lender" means:

   (a)

the Original Lender; and

   (b)

any person which has become a Lender in accordance with Clause 22 (Changes to
the Parties),

  

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.

  

"Loan" means the Tranche A Facility Loan, the Tranche B Facility Loan and/or the
Tranche C Facility Loan.

  

"Majority Lenders" means at any time:

   (a)

if any Loan is then outstanding, a Lender or Lenders whose participations in the
Loan(s) then outstanding aggregate is equal to or more than 66 2/3% of the
Loan(s); or

   (b)

if there is no Loan then outstanding, a Lender or Lenders whose Available
Commitments aggregate is equal to or more than 66 2/3% of the Available
Facility.

  

"Margin" means,

   (a)

with respect to the Tranche A Facility Loan, 3.10% per annum;

   (b)

with respect to the Tranche B Facility Loan, 2.90% per annum; and

   (c)

with respect to the Tranche C Facility Loan, 3.10% per annum;

  

"Material Adverse Effect" means a material adverse effect or change on:

   (a)

the business, operations, assets or financial condition of the Borrower;

   (b)

the ability of the Borrower to meet its payment obligations under the Finance
Documents as they become due and payable;

   (c)

the validity, legality or enforceability of the Finance Documents or the rights
or remedies of any Finance Party under the Finance Documents; or

   (d)

the validity, legality or enforceability of the Security expressed to be created
pursuant to the Security Documents.

  

"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

   (a)

subject to paragraph (c) below, if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;


SENIOR FACILITIES AGREEMENT Page 6


--------------------------------------------------------------------------------


(b)

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

    (c)

if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

   

The above rules will apply only to the last Month of any period.

   

“Operating Accounts” mean the operating accounts (number 100-910030-46304,
number 100-910030-47004, number 100-910030-49204 and number 100-910030-11204)
opened in the name of the Borrower with the Security Agent and designated as
“Operating Account”.

   

"Original Financial Statements" means the audited consolidated financial
statements of the Borrower for the financial year ended 31 December 2012.

   

"Party" means a party to this Agreement.

   

"Permitted Administrative Payments" mean expenses, fees and out of pocket costs
incurred by the Borrower in connection with the maintenance of its existence or
administration, Tax, Indirect Tax, auditing, directors insurance, fees incurred
by legal counsel and other fees, costs and expenses and liabilities of the
Borrower associated with its activities as a Holding Company, provided that the
aggregate amount of such costs, expenses and liabilities (excluding any amount
of Taxes, Indirect Tax or any other payments payable by the Borrower pursuant to
any applicable law) does not exceed KRW 1,000,000,000 in any financial year (or
in case a financial year is less than a 12 month period, the applicable
pro-rated amount).

   

“Permitted Disposal” means any sale, transfer or other disposal:

    (a)

made in the ordinary course of business of the disposing person;

    (b)

of assets in exchange for other assets comparable or superior as to type, value
and quality and for a similar purpose;

    (c)

of cash:

    (i)

to the extent permitted under this Agreement (including for the Permitted
Administrative Payments);

    (ii)

any disposal of Approved Treasury Investments at arm's length in exchange for
cash or other Approved Treasury Investments;

    (iii)

any disposal constituting the creation or realization of any Security permitted
under paragraph (b) of Clause 20.4 (Negative pledge); or

    (d)

of assets, interests or rights as permitted by the Facility Agent (acting
reasonably).

   

“Permitted Indebtedness” means:

    (a)

Financial Indebtedness incurred under the Finance Document;



SENIOR FACILITIES AGREEMENT Page 7

--------------------------------------------------------------------------------


(b)

Financial Indebtedness to be repaid or discharged by the Initial Utilisation
Date; or

   (c)

Financial Indebtedness as permitted by the Facility Agent (acting reasonably).

  

“Proceeds Accounts” mean collectively, the USD Proceeds Account and the KRW
Proceeds Account.

  

“Repayment Instalment” means each instalment for repayment of the Tranche A
Facility Loan referred to in Clause 6.1(a) (Repayment of Tranche A Facility
Loan).

  

"Repeating Representations" means each of the representations set out in Clause
17 (Representations) other than Clause 17.6 (Deduction of Tax), Clause 17.9
(Information), Clause 17.12 (No proceedings pending or threatened) and Clause
17.22 (Account).

  

"Secured Obligations" means all obligations at any time due, owing or incurred
by the Borrower to any Secured Party under the Finance Documents whether present
or future, actual or contingent.

  

"Secured Parties" means the Security Agent, the Facility Agent and each Lender
from time to time party to this Agreement.

  

"Security" means any mortgage, pledge, hypothecation, assignment by way of
security, deposit arrangement, encumbrance, lien (statutory or other),
preference, priority or other security agreement of any kind or nature
whatsoever, including any conditional sale or other title retention agreement,
any contractual right of set-off or any financing lease having substantially the
same effect as any of the foregoing.

  

"Security Documents" means:

   (a)

the Account Kun-Pledge Agreement;

   (b)

the Company Share Kun-Pledge Agreement; and

   (c)

the Borrower Unit Kun-Pledge Agreement,

  

together with any other document designated as a “Security Document” by the
Security Agent and the Borrower.

  

“Signing Date” means the date on which this Agreement is executed by the
Parties.

  

"Specified Time" means a time determined in accordance with Schedule 6
(Timetable).

  

“Sponsor” means NET 1 UEPS TECHNOLOGIES, INC.

  

“Squeeze Out” means the procedures set out in the Commercial Act of Korea
pursuant to which the Borrower may acquire and hold the remaining shares of the
common stock of the Company representing 0.34% of the total issued and
outstanding shares of the Company as of the date hereof by compulsorily
acquiring shares from the minority shareholders of the Company by way of cash
compensation.

  

"Subsidiary" means, in relation to any company or corporation, a company or
corporation:

   (a)

which is controlled, directly or indirectly, by the first mentioned company or
corporation;

   (b)

more than half the issued equity share capital of which is beneficially owned,
directly or indirectly, by the first mentioned company or corporation; or



SENIOR FACILITIES AGREEMENT Page 8

--------------------------------------------------------------------------------


(c)

which is a Subsidiary of another Subsidiary of the first mentioned company or
corporation,

   

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.

   

"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

   

“Total Commitments” means the aggregate of the Commitments, being
KRW85,000,000,000 at the date of this Agreement.

   

“Tranche A Facility” means the KRW term loan facility made or to be made
available under this Agreement as described in Clause 2.1 (The Facilities).

   

“Tranche B Facility” means the KRW term loan facility made or to be made
available under this Agreement as described in Clause 2.1 (The Facilities).

   

“Tranche C Facility” means the KRW revolving credit facility made or to be made
available under this Agreement as described in Clause 2.1 (The Facilities).

   

“Tranche A Facility Commitment” means:

    (a)

in relation to the Original Lender, the amount set opposite its name under the
heading “Tranche A Facility Commitment” in Schedule I (Lenders and Their
Commitments) and the amount of any other Tranche A Facility Commitment
transferred to it under this Agreement; and

   

(b)

in relation to any other Lender, the amount of any Tranche A Facility Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Tranche B Facility Commitment” means:

    (a)

in relation to the Original Lender, the amount set opposite its name under the
heading “Tranche B Facility Commitment” in Schedule I (Lenders and Their
Commitments) and the amount of any other Tranche B Facility Commitment
transferred to it under this Agreement; and

   

(b)

in relation to any other Lender, the amount of any Tranche B Facility Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Tranche C Facility Commitment” means:

    (a)

in relation to the Original Lender, the amount set opposite its name under the
heading “Tranche C Facility Commitment” in Schedule I (Lenders and Their
Commitments) and the amount of any other Tranche C Facility Commitment
transferred to it under this Agreement; and

   

(b)

in relation to any other Lender, the amount of any Tranche C Facility Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.



SENIOR FACILITIES AGREEMENT Page 9

--------------------------------------------------------------------------------


“Tranche A Facility Loan” means a loan made or to be made under the Tranche A
Facility or the principal amount outstanding for the time being of that loan.

  

“Tranche B Facility Loan” means a loan made or to be made under the Tranche B
Facility or the principal amount outstanding for the time being of that loan.

  

“Tranche C Facility Loan” means a loan made or to be made under the Tranche C
Facility or the principal amount outstanding for the time being of that loan.

  

“Tranche A Facility Repayment Date” means the date falling 30, 42, 54 and 60
Months from the Initial Utilisation Date, respectively.

  

“Transaction Security" means the Security created or expressed to be created
pursuant to the Security Documents.

  

"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Facility Agent and the Borrower.

  

"Transfer Date" means, in relation to a transfer, the later of:

   (a)

the proposed Transfer Date specified in the Transfer Certificate; and

   (b)

the date on which the Facility Agent executes the Transfer Certificate.

  

"Unpaid Sum" means any sum due and payable but unpaid by the Borrower under the
Finance Documents.

  

“USD Proceeds Account” means the USD account (number 100-910014-72232) opened in
the name of the Borrower with the Security Agent and designated as “USD Proceeds
Account”.

  

"Utilisation" means a utilisation of a Facility.

  

"Utilisation Date" means the date of the Utilisation, being the date on which
the relevant Loan is to be made.

  

"Utilisation Request" means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).


1.2

Construction


(a)

Unless a contrary indication appears, any reference in this Agreement to:

    (i)

any "Administrative Party", the "Facility Agent", the “Security Agent”,
"Mandated Lead Arranger", any "Finance Party", any “Secured Party”, any "Lender"
or any "Party" shall be construed so as to include its successors in title and
permitted transferees;

    (ii)

"assets" includes present and future properties, revenues and rights of every
description;

    (iii)

a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

    (iv)

"including" shall be construed as "including without limitation";

    (v)

"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;



SENIOR FACILITIES AGREEMENT Page 10

--------------------------------------------------------------------------------


  (vi)

a Lender's "participation" in the Loan or an Unpaid Sum includes an amount
representing the fraction or portion (attributable to such Lender by virtue of
the provisions of this Agreement) of the total amount of the Loan or Unpaid Sum
and the Lender's rights under this Agreement in respect thereof;

        (vii)

“ordinary course of business” means, with respect to any person, the ordinary
and usual course of normal day-to-day operations of the business consistent with
the existing customs, practices and procedures;

        (viii)

a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);

        (ix)

a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

        (x)

a provision of law is a reference to that provision as amended or re-enacted;
and

        (xi)

a time of day is a reference to Seoul time.


(b)

Clause and Schedule headings are for ease of reference only.

    (c)

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

    (d)

A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
waived.

    (e)

Where this Agreement specifies an amount in a given currency (the "specified
currency") "or its equivalent", the "equivalent" is a reference to the amount of
any other currency which, when converted into the specified currency utilising
the Facility Agent's spot rate of exchange for the purchase of the specified
currency with that other currency at or about 11 a.m. on the relevant date, is
equal to the relevant amount in the specified currency.


1.3

Currency Symbol and Definition

   

“Korean Won” or "KRW" denote the lawful currency of the Korea.

    2.

THE FACILITIES

    2.1

The Facilities

   

Subject to the terms of this Agreement, the Lenders make available to the
Borrower:


(a)

the Tranche A Facility in an aggregate amount equal to the Tranche A Facility
Commitment;

    (b)

the Tranche B Facility in an aggregate amount equal to the Tranche B Facility
Commitment; and

    (c)

the Tranche C Facility in an aggregate amount equal to the Tranche C Facility
Commitment.


SENIOR FACILITIES AGREEMENT Page 11


--------------------------------------------------------------------------------


2.2

Finance Parties' rights and obligations


(a)

The obligations of the Finance Parties under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

   (b)

The rights of the Finance Parties under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Borrower shall be a separate and
independent debt.

   (c)

A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.


3.

PURPOSE

   3.1

Purpose

  

The Borrower shall apply all amounts borrowed by it under (i) the Tranche A
Facility towards repayment of the Existing Loan in the amount of KRW
60,000,000,000, (ii) the Tranche B Facility towards repayment of the Existing
Loan in the amount of KRW 15,000,000,000 together with any accrued interest
thereon, expenses, fees and any other amounts due and payable in respect of the
Existing Loan and (iii) the Tranche C Facility towards financing the Borrower’s
working capital needs (including interest expenses and related transaction costs
under the Finance Documents).

   3.2

Monitoring

  

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

   4.

CONDITIONS OF UTILISATION

   4.1

Initial conditions precedent

  

The Borrower may not deliver a Utilisation Request unless the Facility Agent has
received all of the documents and other evidence listed in Part 1 of Schedule 2
(Conditions of Utilisation) in form and substance reasonably satisfactory to the
Facility Agent unless otherwise waived by the Facility Agent. The Facility Agent
shall notify the Borrower and the Lenders promptly upon being so satisfied.

   4.2

Further conditions precedent

  

The Lenders will be obliged to comply with Clause 5.5 (Lenders’ participations)
if on the date of a Utilisation Request and on the proposed Utilisation Date:


(a)

no Default is continuing or would result from the proposed Loan; and

   (b)

the Repeating Representations to be made by the Borrower are true in all
material respects; and


4.3

Further conditions subsequent

  

The Facility Agent shall have received all documents and evidence as set forth
in Part 2 of Schedule 2 (Conditions of Utilisation) and all other requirements
thereof shall have been fulfilled to its reasonable satisfaction.

   5.

UTILISATION

   5.1

Delivery of the Utilisation Request



SENIOR FACILITIES AGREEMENT Page 12

--------------------------------------------------------------------------------


The Borrower may utilise a Facility by delivery to the Facility Agent of a duly
completed Utilisation Request not later than the Specified Time.

    5.2

Completion of the Utilisation Request


(a)

The Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

      (i)

it identifies the Facility to be utilized;

      (ii)

the proposed Utilisation Date is a Business Day within the Availability Period ;

      (iii)

the currency and amount of the Utilisation comply with Clause 5.4 (Currency and
amount); and

      (iv)

the account to which the Loan will be disbursed to the Borrower shall be the KRW
Proceeds Account.

      (b)

Only one (1) Loan may be requested in each Utilisation Request.


5.3

Maximum number of Utilisations

   

Only one (1) Utilisation shall be made under the Tranche A Facility and the
Tranche B Facility, respectively and one (1) Utilisation may be made under the
Tranche C Facility on the Initial Utilisation Date. Subsequent Utilisations may
be made under the Tranche C Facility on any Interest Payment Date during the
Availability Period.

    5.4

Currency and amount

   

The currency specified in the Utilisation Request must be KRW.

    5.5

Lenders' participations


(a)

If the conditions set out in Clause 4 (Conditions of Utilisation) and 5.1
(Delivery of the Utilisation Request) to 5.4 (Currency and amount) above have
been met, each Lender shall make its participation in each Loan available by the
Utilisation Date through its Facility Office.

    (b)

The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

    (c)

The Facility Agent shall notify each Lender of the amount of each Loan and the
amount of its participation in that Loan, in each case by the Specified Time.


5.6

Cancellation of Commitment

   

The Commitments which, at that time, are unutilised, shall be cancelled on the
last day of the Availability Period applicable to that Facility.

    6.

REPAYMENT

    6.1

Repayment of Tranche A Facility Loan


(a)

The Borrower shall repay the Tranche A Facility Loan made to it in instalments
by repaying on each Tranche A Facility Repayment Date the amount set out
opposite each Tranche A Facility Repayment Date below:


Tranche A Facility Repayment Date Repayment Instalment (KRW)     The Interest
Payment Date falling on the 30 Months after the Initial Utilisation Date
10,000,000,000


SENIOR FACILITIES AGREEMENT Page 13


--------------------------------------------------------------------------------


The Interest Payment Date falling on the 42 Months after the Initial Utilisation
Date 10,000,000,000     The Interest Payment Date falling on the 54 Months after
the Initial Utilisation Date 10,000,000,000     The Final Repayment Date
30,000,000,000


(b)

The Borrower may not reborrow any part of the Tranche A Facility which is
repaid.

    (c)

The Borrower shall repay the Tranche A Facility Loan together with all accrued
interest and other monies outstanding in connection with the Tranche A Facility
Loan in full on the Final Repayment Date.


6.2

Repayment of Tranche B Facility Loan

   

The Borrower shall repay the Tranche B Facility Loan (together with all accrued
interest and other monies outstanding in connection with the Tranche B Facility
Loan) made to it in full on the Final Repayment Date.

    6.3

Repayment of Tranche C Facility Loan

   

The Borrower shall repay the Tranche C Facility Loan (together with all accrued
interest and other monies outstanding in connection with the Tranche C Facility
Loan) made to it in full on the Final Repayment Date.

    7.

PREPAYMENT AND CANCELLATION

    7.1

Illegality

   

If, at any time, it becomes unlawful for a Lender to perform any of its
obligations as contemplated by this Agreement or to fund or maintain its
participation in any Loan:


(a)

that Lender shall promptly notify the Facility Agent upon becoming aware of that
event;

    (b)

upon the Facility Agent notifying the Borrower, the Commitment of that Lender
will be immediately cancelled; and

    (c)

the Borrower shall repay that Lender's participation in the Loans on the last
day of the Interest Period for each Loan occurring after the Facility Agent has
notified the Borrower or, if earlier, the date specified by the Lender in the
notice delivered to the Facility Agent (being no earlier than the last day of
any applicable grace period permitted by law).

   

If at any time the Borrower is required to prepay any Loan of a Lender affected
in the manner described in this Clause 7.1, then the Borrower, on ten (10)
Business Days’ (unless agreed otherwise by the Facility Agent) prior written
notice to the Facility Agent and such Lender (an “Affected Lender”), may request
the Affected Lender to (and such Affected Lender shall) transfer all (and not
part only) of its rights and obligations under the relevant Finance Documents
relating to the relevant portion of any Loan to be so prepaid (on terms that are
agreeable to the Affected Lender and at the cost of the Borrower) to another
Lender or to another bank or financial institution that is selected by the
Borrower and that confirms its willingness to assume and does assume all the
obligations of the Affected Lender. Such written notice from the Borrower
described above shall specify an effective date for the replacement of such
Affected Lender’s Commitment and Loans, which date shall not be later than the
earlier of (i) sixty (60) days after the date such notice by the Borrower is
given and (ii) the date (if applicable) by which the Affected Lender must be
prepaid so as not to be in violation of the applicable law.


7.2

Voluntary cancellation


SENIOR FACILITIES AGREEMENT Page 14


--------------------------------------------------------------------------------


The Borrower may, if it gives the Facility Agent not less than ten (10) Business
Days' (or such shorter period as the Majority Lenders may agree) prior notice,
cancel or reduce an Available Facility to zero or by such amount (being a
minimum amount of KRW1,000,000,000 and in integral multiples of KRW100,000,000)
as the Borrower may specify in such notice. Any such reduction under this Clause
7.2 shall reduce the Commitments of the Lenders rateably under that Available
Facility.

   7.3

Voluntary prepayment of the Loan


(a)

The Borrower may, if it gives the Facility Agent not less than five (5) Business
Days' (unless agreed otherwise by the Facility Agent) prior notice, prepay on
the last day of the Interest Period applicable thereto the whole or any part of
the Tranche A Facility Loan, the Tranche B Facility Loan and/or the Tranche C
Facility Loan as determined by the Borrower (but, if in part, being an amount
that reduces the amount of the aggregate Loans subject to prepayment under this
Clause 7.3 by a minimum amount of KRW1,000,000,000 and in integral multiples of
KRW100,000,000).

   (b)

Any notice of prepayment given by the Borrower under this Clause 7.3 shall be
irrevocable.


7.4

Right of prepayment and cancellation in relation to a single Lender


(a)

If:

    (i)

any sum payable to any Lender by the Borrower is required to be increased under
paragraph (a) of Clause 12.2 (Tax gross-up); or

    (ii)

any Lender claims indemnification from the Borrower under Clause 12.3 (Tax
indemnity) or Clause 13.1 (Increased costs),


the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Facility Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
prepayment of that Lender's participation in the Loans.

   (b)

On receipt of a notice of cancellation referred to in paragraph (a) above, the
Commitment of that Lender shall immediately be reduced to zero.

   (c)

On the last day of each Interest Period which ends after the Borrower has given
notice of cancellation under paragraph (a) above, the Borrower shall prepay that
Lender's participation in the relevant Loan.


7.5

Restrictions


(a)

Any notice of cancellation or prepayment given by any Party under these Clause 7
(Prepayment and cancellation) and Clause 8 (Mandatory prepayment) shall be
irrevocable and, unless a contrary indication appears in this Agreement, shall
specify the date or dates upon which the relevant cancellation or prepayment is
to be made and the amount of that cancellation or prepayment.

   (b)

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid together with, if applicable, the Prepayment Charge
payable pursuant to Clause 7.6 (Prepayment Charge) and all other sums due and
payable by the Borrower to the Finance Parties as a result of the Loans (or part
thereof) being prepaid without premium or penalty.

   (c)

Unless a contrary indication appears in this Agreement, any part of the Loan
which is prepaid may not be reborrowed except for the Tranche C Loan which may
be redrawn at any time during the Availability Period (except when prepaid under
Clause 8 hereunder, provided however the Tranche C Loan may be redrawn at any
time during the Availability Period in case of prepayment with dividends on or
in respect of the Borrower’s share capital in the Company.


SENIOR FACILITIES AGREEMENT Page 15


--------------------------------------------------------------------------------


(d)

The Borrower shall not repay or prepay all or any part of the Loans or reduce
all or any part of the Commitment except at the times and in the manner
expressly provided for in this Agreement.

   (e)

If any Commitment is reduced or cancelled in accordance with this Agreement, the
amount of such reduction may not be subsequently reinstated.

   (f)

If the Facility Agent receives a prepayment notice under this Clause 7 (or
Clause 8, if applicable) it shall promptly forward a copy of that notice to
either the Borrower or the affected Lender, as appropriate.

   (g)

If all or part of a Loan under a Facility is repaid or prepaid and not available
for redrawing, an amount of the Commitments in respect of that Facility will be
deemed to be cancelled on the date of repayment or prepayment. Any cancellation
under this paragraph (g) shall reduce the Commitment of the Lenders rateably
under that Facility.


7.6

Prepayment Charge

  

Each voluntary prepayment pursuant to this Clause 7.3 (Voluntary prepayment of
the Loan) in respect of the Tranche A Facility Loan and the Tranche B Facility
Loan made on or before 18 Months from the Initial Utilisation Date shall be
subject to payment of a prepayment charge (the “Prepayment Charge”) that is
equal to 1% of the amount prepaid. For the avoidance of doubt, no Prepayment
Charge shall be payable in respect of (i) any voluntary prepayment made after 18
Months from the Initial Utilisation Date, (ii) any voluntary prepayment in
respect of the Tranche C Facility Loan, and (iii) any mandatory prepayment made
pursuant to Clause 8 (Mandatory Prepayment), except for Clause 8.1(c).

   8.

MANDATORY PREPAYMENT

   8.1

Upon the occurrence of any of the following and subject to Clause 7.5
(Restrictions), the Borrower shall immediately notify the Facility Agent and
prepay the Loans in accordance with this Clause 8 (Mandatory Prepayment):


(a)

Disposal Proceeds. If the Borrower through one transaction or a series of
related transactions receives any cash payments or proceeds (and the fair market
value of all non-cash consideration (including, when received, the cash or cash
equivalent proceeds of any deferred consideration, whether by way of adjustment
to the purchase price or otherwise)) pursuant to the sale, disposition or
transfer of any assets or properties (except for a Permitted Disposal), such
proceeds less any taxes, costs and expenses properly incurred and payable by the
Borrower in connection with such sale, disposition or transfer shall be
deposited into the applicable Proceeds Accounts for application for mandatory
prepayment on the immediately following Interest Payment Date.

   (b)

Public Equity Issuance Proceeds. If the Borrower receives any amount (in the
form of cash and the fair market value of all non-cash consideration) in respect
of any Public Equity Issuance, such amount less any taxes, costs and expenses
properly incurred and payable by the Borrower in connection with that Public
Equity Issuance shall be deposited into the applicable Proceeds Accounts for
application for mandatory prepayment on the immediately following Interest
Payment Date

  

For the purpose of this Clause 8.1(b), “Public Equity Issuance” means any
issuance or sale by the Borrower of any of the share capital or of any Equity
Interests for the share capital of the Borrower, if the equity or capital
contribution or the consideration for that sale or issuance derives directly or
indirectly from any offer or sale constituting a public offering under the
securities laws of the relevant jurisdiction after the date of this Agreement in
which either or both retail and institutional investors are eligible to buy any
share capital or Equity Interests for share capital of that Borrower.



SENIOR FACILITIES AGREEMENT Page 16

--------------------------------------------------------------------------------


(c)

Debt Issuance Proceeds. If the Borrower receives any cash (and in the case of
any non- cash consideration including by way of set-off, the monetary value
thereof) as a result of incurring any Financial Indebtedness after the Signing
Date except for any Permitted Indebtedness, such amount less any taxes, costs
and expenses properly incurred and payable by the Borrower in connection with
that indebtedness shall be deposited into the applicable Proceeds Accounts for
application for mandatory prepayment on the immediately following Interest
Payment Date. In case such amount is to be used in prepaying the whole or any
part of the Loans, such prepayment shall be deemed to be a voluntary prepayment
under Clause 7.3 (Voluntary prepayment of the Loan) and the applicable
Prepayment Charge shall be applicable on the Tranche A Loan, the Tranche B Loan
and the Tranche C Loan.

   (d)

Equity Issuance or Shareholder Loan Proceeds. If the Borrower receives any
amount as a result of issuing or selling any of the share capital or of any
Equity Interests for the share capital of the Borrower directly or indirectly to
the DutchCo or the Sponsor (except for the purpose of the Squeeze Out, the
Intercompany Loan and/or the Permitted Administrative Payments), such amount
less any taxes, costs and expenses properly incurred and payable by the Borrower
in connection with such incurrence of direct or indirect debt, or issuance or
sale of the share capital or Equity Interests for the share capital of the
Borrower shall be deposited into the applicable Proceeds Accounts for
application for mandatory prepayment on the immediately following Interest
Payment Date.

   (e)

Distribution Proceeds. If the Borrower receives any proceeds of Distribution
from the Company or any payment, prepayment or repayment of any sums due under
the Intercompany Loan Agreement (except for such amounts received under the
Intercompany Loan Agreement which shall be used for the purpose of Squeeze Out),
such proceeds and/or sums less any taxes, costs and expenses properly incurred
and payable by the Company in connection with making or distributing the
Distribution or the payment, prepayment or repayment under the Intercompany Loan
Agreement shall be deposited into the applicable Proceeds Accounts for
application for mandatory prepayment on the immediately following Interest
Payment Date. For the avoidance of doubt, any tax amounts paid or payable by the
Company to the Borrower for the purpose of filing a consolidated tax return for
the Group shall not be deemed to be a Distribution for the purpose of this
Agreement.


8.2

Application of Mandatory Prepayment


(a)

Subject to Clause 8.2(c) below, a mandatory prepayment made under Clauses 8.1
(a), (b), (c) and (d) shall be applied in the following order:

    (i)

first, in prepayment of the Loans due and payable within twelve (12) Months from
the date on which such prepayment is made and interest accrued thereon; and

    (ii)

secondly, in prepayment of the remaining Loans pro rata among the Tranche A
Facility Loan, the Tranche B Facility Loan and the Tranche C Facility Loan and
interest accrued thereon in inverse order of maturity, as applicable.

    (b)

Subject to Clause 8.2(c) below, a mandatory prepayment made under the Clause
8.1(e) shall be applied in the following order:

    (i)

first, in prepayment of the Tranche B Facility Loan in full and interest accrued
thereon;



SENIOR FACILITIES AGREEMENT Page 17

--------------------------------------------------------------------------------


  (ii)

secondly, in prepayment of the Tranche A Facility Loan due and payable within
twelve (12) Months from the date on which such prepayment is made and interest
accrued thereon; and

        (iii)

thirdly, in prepayment of the remaining Loans pro rata among the Tranche A
Facility Loan and the Tranche C Facility Loan and interest accrued thereon in
inverse order of maturity, as applicable.


(c)

The Borrower may, with notice to the Facility Agent, reserve an amount in the
KRW Proceeds Account or the USA Proceeds Account, as applicable, equal to the
aggregate of the interest payments for the Loans accruing and/or falling due
within twelve (12) Months from the date on which the mandatory prepayment is
made.

      (d)

No amount may be withdrawn or transferred from the KRW Proceeds Account or the
USD Proceeds Account, as applicable except;

      (i)

to make the prepayment and/or applications required under this Clause 8.2 or as
otherwise permitted under this Agreement; or

      (ii)

with the prior consent of the Majority Lenders.


9.

INTEREST AND CHANCES TO THE CALCULATION OF INTEREST

    9.1

Calculation of interest

   

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:


(a)

Margin; and

    (b)

Base Rate.


9.2

Payment of interest

   

The Borrower shall pay accrued interest on each Loan on each Interest Payment
Date.

    9.3

Default interest

   

If the Borrower fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the Unpaid Sum from the due date to
the date of actual payment (both before and after judgment) at a rate which is
(in the case of such Unpaid Sum being the principal of any Loan or any interest
payable thereon) equal to the rate would otherwise be applicable to such Loan on
such due date plus five per cent (5%) and (in the case of such Unpaid Sum being
any and all other amounts due and payable) equal to the highest interest then
applicable to any Loan on such due date plus five per cent (5%).

    9.4

Notification of rates of interest

   

The Facility Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

    9.5

Market Disruption

   

If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender's share of that Loan for the
Interest Period shall be the rate per annum which is the sum of


(i)

the applicable Margin; and

    (ii)

the rate notified to the Facility Agent by that Lender as soon as practicable
and in any event before interest is due to be paid in respect of that Interest
Period to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its participation in that Loan from whatever source it
may reasonable select. In this Agreement, "Market Disruption Event" means:


SENIOR FACILITIES AGREEMENT Page 18


--------------------------------------------------------------------------------


(i)

at or about 3:00 p.m., on the Interest Determination Date for the relevant
Interest Period, the Base Rate is not capable of being determined in accordance
with the definition of Base Rate or is zero or negative; or

   (ii)

before the close of business in Seoul on the Interest Determination Date for the
relevant Interest Period, the Facility Agent receives notifications from two or
more Lenders (whose participations in a Loan exceed 50% of that Loan) that the
cost to it of funding its participation in the relevant Loan would be in excess
of the Base Rate.


9.6

Substitute basis of interest of funding


(a)

If a Market Disruption Event occurs and the Facility Agent or the Borrower so
requires, the Facility Agent and the Borrower shall enter into negotiations (for
a period of not more than 30 days) with a view to agreeing a substitute basis
for determining the rate of interest.

   (b)

Any substitute basis agreed pursuant to paragraph (a) above shall, with the
prior consent of the Majority Lenders holding such Loan be binding on all
Parties hereto.

   (c)

For the avoidance of doubt, in the event that no substitute basis is agreed at
the end of the thirty (30) day period, the rate of interest shall continue to be
determined in accordance with Clause 9.4(a). If a Market Disruption Event ceases
to be continuing, the rate of interest on a Loan shall revert to the rate
calculated in accordance with Clause 9.1 (Calculation of Interest) on the first
day of the next Interest Period.


10.

INTEREST PERIODS

   10.1

Interest Periods


(a)

Subject to paragraphs (b) and (d) below, the Interest Period for a Loan shall be
three (3) Months.

   (b)

An Interest Period for a Loan shall not extend beyond the Final Repayment Date
applicable to such Loan.

   (c)

Each Interest Period for a Loan shall start on the relevant Utilisation Date or
(if a Loan has already been made) on the last day of the preceding Interest
Period of the Loan.

   (d)

The initial Interest Period for a Loan which is not made on the Initial
Utilisation Date shall commence on the relevant Utilisation Date and end on the
last day of then current Interest Period in effect for a Loan and each
subsequent Interest Period for such Loan shall commence on the last day of the
immediately preceding Interest Period.


10.2

Non-Business Days

  

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

   11.

FEES

   11.1

Upfront fee

  

The Borrower shall pay to each Lender an upfront fee in the amount and at the
times agreed in a Fee Letter.

   11.2

Arrangement fee

  

The Borrower shall pay to the Mandated Lead Arranger an arrangement fee in the
amount and at the times agreed in a Fee Letter.



SENIOR FACILITIES AGREEMENT Page 19

--------------------------------------------------------------------------------


11.3

Facility Agent fee and Security Agent Fee

  

The Borrower shall pay to the Facility Agent (for its own account) a facility
agent fee and a security agent fee in the amount and at the times agreed in a
Fee Letter.

   11.4

Commitment fee


(a)

The Borrower shall pay to the Facility Agent, for the account of the Lender
providing the Tranche C Facility, a fee computed at the rate of 0.30 per cent.
per annum on such Lender’s Available Commitment for the period commencing on
Initial Utilisation Date and ending on the last day of the Availability Period
applicable.

   (b)

The accrued commitment fee is payable on the last day of each Interest Payment
Date which ends during the Availability Period, on the last day of the relevant
Availability Period and, if cancelled in full, on the cancelled amount of the
relevant Lender’s Commitment at the time the cancellation is effective.


12.

TAX GROSS-UP AND INDEMNITIES

   12.1

Tax definitions


(a)

In this Clause 12:

  

"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.

  

"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

  

"Tax Payment" means an increased payment made by the Borrower to a Finance Party
under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3 (Tax indemnity).

   (b)

Unless a contrary indication appears, in this Clause 12 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.


12.2

Tax gross-up


(a)

All payments to be made by the Borrower to any Finance Party under the Finance
Documents shall be made free and clear of and without any Tax Deduction unless
the Borrower is required to make a Tax Deduction, in which case the sum payable
by the Borrower (in respect of which such Tax Deduction is required to be made)
shall be increased to the extent necessary to ensure that such Finance Party
receives a sum net of any deduction or withholding equal to the sum which it
would have received had no such Tax Deduction been made or required to be made.

   (b)

The Borrower shall promptly upon becoming aware that the Borrower must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly. Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender. If the Facility Agent receives such notification from a Lender
it shall notify the Borrower.

   (c)

If the Borrower is required to make a Tax Deduction, the Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

   (d)

Within thirty (30) days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Borrower making that Tax Deduction
shall deliver to the Facility Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.


SENIOR FACILITIES AGREEMENT Page 20


--------------------------------------------------------------------------------


12.3

Tax indemnity


(a)

Without prejudice to Clause 12.2 (Tax gross-up), if any Finance Party is
required to make any payment of or on account of Tax on or in relation to any
sum received or receivable under the Finance Documents or if any liability in
respect of any such payment is asserted, imposed, levied or assessed against any
Finance Party, the Borrower shall, within fifteen (15) Business Days of demand
of the Facility Agent, promptly indemnify the Finance Party which suffers a loss
or liability as a result against such payment or liability, together with any
interest, penalties, costs and expenses payable or incurred in connection
therewith, provided that this Clause 12.3 shall not apply to:

    (i)

any Tax imposed on and calculated by reference to the net income actually
received or receivable by such Finance Party by the jurisdiction in which such
Finance Party is incorporated;

    (ii)

any Tax imposed on and calculated by reference to the net income of the Facility
Office of such Finance Party actually received or receivable by such Finance
Party by the jurisdiction in which its Facility Office is located; or

    (iii)

the extent that such loss, liability or cost is compensated for by an increased
payment under Clause 12.2 (Tax gross-up).

    (b)

A Finance Party intending to make a claim under paragraph (a) shall notify the
Facility Agent of the event giving rise to the claim, whereupon the Facility
Agent shall notify the Borrower thereof.

    (c)

A Finance Party shall, on receiving a payment from the Borrower under this
Clause 12.3, notify the Facility Agent.


12.4

Tax credit

  

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:


(a)

a Tax Credit is attributable to that Tax Payment; and

   (b)

that Finance Party has obtained, utilised and retained that Tax Credit,

  

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Borrower.


12.5

Stamp taxes

  

The Borrower shall:


(a)

pay all stamp duty, registration and other similar Taxes payable in respect of
any Finance Document; and

   (b)

within ten (10) Business Days of demand, indemnify each Finance Party against
any cost, loss or liability that Finance Party incurs in relation to any stamp
duty, registration or other similar Tax paid or payable in respect of any
Finance Document.


12.6

Indirect tax


(a)

All amounts set out or expressed in a Finance Document to be payable by any
Party to a Finance Party shall be deemed to be exclusive of any Indirect Tax. If
any Indirect Tax is chargeable on any supply made by any Finance Party to any
Party in connection with a Finance Document, that Party shall pay to the Finance
Party (in addition to and at the same time as paying the consideration) an
amount equal to the amount of the Indirect Tax.



SENIOR FACILITIES AGREEMENT Page 21

--------------------------------------------------------------------------------


(b)

Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all Indirect Tax incurred by that Finance Party in respect
of the costs or expenses to the extent the Finance Party reasonably determines
that it is not entitled to credit or repayment in respect of the Indirect Tax.


13.

INCREASED COSTS

    13.1

Increased costs


(a)

Subject to Clause 13.3 (Exceptions) the Borrower shall, within ten (10) Business
Days of a demand by the Facility Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or (ii)
compliance with any law or regulation made after the date of this Agreement. The
terms "law" and "regulation" in this paragraph (a) shall include, without
limitation, any law or regulation concerning capital adequacy, liquidity,
reserve assets or Tax.

    (b)

If at any time the Borrower is required to pay any additional amount to a Lender
pursuant to the paragraph (a) above, then the Borrower, on ten (10) Business
Days’ prior written notice to the Facility Agent and such Lender, may request
that Lender to (and that Lender shall) transfer all (and not part only) of its
rights and obligations under the relevant Finance Documents (on terms that are
agreeable to that Lender and at the cost of the Borrower) to another Lender or
to another bank or financial institution that is selected by the Borrower and
that confirms its willingness to assume and does assume all the obligations of
that Lender.

    (c)

In this Agreement "Increased Costs" means:


  (i)

a reduction in the rate of return from the Facility or on a Finance Party's
overall capital;

        (ii)

an additional or increased cost; or

        (iii)

a reduction of any amount due and payable under any Finance Document,


which is incurred or suffered by a Finance Party to the extent that it is
attributable to the undertaking, funding or performance by such Finance Party of
any of its obligations under any Finance Document or any participation of such
Finance Party in the Loan or Unpaid Sum.

    13.2

Increased cost claims


(a)

A Finance Party intending to make a claim pursuant to Clause 13.1 (Increased
costs) shall notify the Facility Agent of the event giving rise to the claim,
following which the Facility Agent shall promptly notify the Borrower.

    (b)

Each Finance Party shall, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Costs.


13.3

Exceptions

   

Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:


(a)

attributable to a Tax Deduction required by law to be made by the Borrower;

    (b)

compensated for by Clause 12.3 (Tax indemnity) (or would have been compensated
for under Clause 12.3 (Tax indemnity) but was not so compensated solely because
one of the exclusions in paragraph (a) of Clause 12.3 (Tax indemnity) applied);



SENIOR FACILITIES AGREEMENT Page 22

--------------------------------------------------------------------------------


(c)

attributable to the wilful breach by the relevant Finance Party of any law or
regulation; or

   (d)

such Increased Cost is attributable to a change to any law or regulation
relating to the Credit Guarantee Fund Contribution.


14.

MITIGATION BY THE LENDERS

   14.1

Mitigation


(a)

Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 12 (Tax gross-up and indemnities) or Clause 13
(Increased costs), including:

    (i)

providing such information as the Borrower may reasonably request in order to
permit the Borrower to determine its entitlement to claim any exemption or other
relief (whether pursuant to a double taxation treaty or otherwise) from any
obligation to make a Tax Deduction; and

    (ii)

in relation to any circumstances which arise following the date of this
Agreement, transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.

    (b)

Paragraph (a) above does not in any way limit the obligations of the Borrower
under the Finance Documents.


14.2

Limitation of liability


(a)

The Borrower shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 14.1 (Mitigation).

   (b)

A Finance Party is not obliged to take any steps under Clause 14.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.


14.3

Conduct of business by the Finance Parties

  

No provision of this Agreement will:


(a)

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

   (b)

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

   (c)

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.


15.

OTHER INDEMNITIES

   15.1

Other indemnities

  

The Borrower shall, within ten (10) Business Days of demand, indemnify each
Secured Party against any cost, loss or liability incurred by that Secured Party
as a result of:


(a)

the occurrence of any Event of Default;

   (b)

the information produced or approved by the Borrower being misleading and/or
deceptive in any material respect;


SENIOR FACILITIES AGREEMENT Page 23


--------------------------------------------------------------------------------


(c)

any enquiry, investigation, subpoena (or similar order) or litigation with
respect to the Borrower or with respect to the transactions contemplated or
financed under this Agreement;

   (d)

a failure by the Borrower to pay any amount due under a Finance Document on its
due date or in the relevant currency;

   (e)

funding, or making arrangements to fund, its participation in a Loan requested
by the Borrower in the Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of gross negligence or wilful misconduct of that Finance Party); or

   (f)

a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.


15.2

Indemnity to the Facility Agent

  

The Borrower shall promptly indemnify the Facility Agent against any cost, loss
or liability incurred by the Facility Agent (acting reasonably) as a result of:


(a)

investigating any event which it reasonably believes is a Default; or

   (b)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.


15.3

Indemnity to the Secured Parties

  

The Borrower shall promptly indemnify the Secured Parties against any cost, loss
or liability incurred by any of them as a result of:


(a)

the taking, holding, protection or enforcement of the Transaction Security;

   (b)

the exercise of any of the rights, powers, discretions and remedies vested in
the Secured Parties by the Finance Documents or by law; and

   (c)

any default by the Borrower or a member of the Group in the performance of any
of the obligations expressed to be assumed by it in the Finance Documents.


16.

COSTS AND EXPENSES

   16.1

Transaction expenses

  

The Borrower shall, within ten (10) Business Days of demand, pay the
Administrative Parties or the relevant Finance Parties:


(a)

the amount of all costs and expenses (including, but not limited to, legal fees
of counsel selected by the Mandated Lead Arranger in consultation with the
Sponsor, travel, due diligence, financing feasibility report by third party
consulting firm, appraisal of real estate and out-of-pocket expenses) reasonably
incurred by any of them in connection with the negotiation, preparation,
execution, syndication and perfection of:

    (i)

this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and

    (ii)

any other Finance Documents executed after the date of this Agreement; and

    (b)

any other expenses or fees incurred arising out of or relating to any
transactions agreed by the Borrower, the Sponsor and the Finance Parties.

   

Provided however, the Borrower shall only be responsible for such costs and
expenses up to the aggregate amount of KRW 160,000,000 (including Indirect
Taxes).


SENIOR FACILITIES AGREEMENT Page 24

--------------------------------------------------------------------------------


Reasonable evidence of such costs and expenses shall be provided to the
Borrower.

   16.2

Amendment costs

  

If the Borrower requests an amendment, waiver or consent, the Borrower shall,
within ten (10) Business Days of demand, reimburse each of the Facility Agent
and the Security Agent for the amount of all costs and expenses (including, but
not limited to, legal fees) reasonably incurred by the Facility Agent and the
Security Agent in responding to, evaluating, negotiating or complying with that
request or requirement.

   16.3

Enforcement and preservation costs

  

The Borrower shall, within ten (10) Business Days of demand, pay to each Secured
Party the amount of all costs and expenses (including, but not limited to, legal
fees) incurred by that Secured Party in connection with the enforcement of, or
the preservation of any rights under, any Finance Document and the Transaction
Security and any proceedings instituted by and against a Secured Party as a
consequence of taking or holding the Transaction Security or enforcing these
rights. Reasonable evidence of such costs and expenses shall be provided to the
Borrower.

   17.

REPRESENTATIONS

  

The Borrower makes the representations and warranties set out in this Clause 17
to each Finance Party on the date of this Agreement.

   17.1

Status


(a)

It is a corporation, duly incorporated and validly existing under the laws of
Korea.

   (b)

It has the power to own its assets and carry on its business as it is being
conducted.


17.2

Binding obligations

  

The obligations expressed to be assumed by it in each Finance Document, are
legal, valid, binding and enforceable obligations.

   17.3

Non-conflict with other obligations

  

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents is not and will not be in conflict which has or is
reasonably likely to have a Material Adverse Effect with:


(a)

any law or regulation applicable to it;

   (b)

its constitutional documents; or

   (c)

any agreement or instrument binding upon it or any of its assets.


17.4

Power and authority

  

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.

   17.5

Validity and admissibility in evidence

  

All Authorisations required or desirable:


(a)

to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party;

   (b)

to make the Finance Documents to which it is a party admissible in evidence; and

   (c)

for it to carry on their business, have been obtained or effected and are in
full force and effect.



SENIOR FACILITIES AGREEMENT Page 25

--------------------------------------------------------------------------------


17.6

Deduction of Tax

  

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.

   17.7

No filing or stamp taxes

  

It is not necessary that the Finance Documents be filed, recorded or enrolled
with any court or other authority in that jurisdiction or that any stamp,
registration or similar tax be paid on or in relation to the Finance Documents
or the transactions contemplated by the Finance Documents except for stamp taxes
in a nominal amount that are payable on each copy or counterpart of the Finance
Documents that are executed in Korea.

   17.8

No default


(a)

No Event of Default is continuing or is expected to result from the making of
any Utilisation.

   (b)

No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or to which its assets
are subject which has, or could be reasonably be expected to have, a Material
Adverse Effect.


17.9

Information


(a)

Except as otherwise disclosed by the Borrower to the Facility Agent prior to the
date of this Agreement, it is not aware of any untrue statement of any material
fact it made, or of any omission of any material fact from any of the
information it provided.

   (b)

All other factual information provided in writing by or on behalf of the
Borrower or any member of the Group to any Finance Party is true and complete in
all materials respects as at the date such information is provided or as at the
date (if any) at which it is stated, and does not contain any untrue statement
of a material fact or omit to state a material fact necessary to make such
information, in light of the circumstances in which such information is
provided, not misleading in any material respect. For the avoidance of doubt,
any information or data relating to budgets, forecasts and other business or
financial projections and all other forward-looking information in relation to
the Borrower that may have been provided by the Borrower or its representatives
shall not be viewed as facts or a guarantee of performance or achievement of any
particular results.


17.10

Financial statements


(a)

The financial statements most recently supplied by it to the Facility Agent
(which, at the date of this Agreement, are the Original Financial Statements)
were prepared in accordance with GAAP consistently applied.

   (b)

The financial statements most recently supplied by it to the Facility Agent
(which, at the date of this Agreement, are the Original Financial Statements)
give a true and fair view and represent financial condition and operations of
the Group during the relevant financial year.

   (c)

There has been no material adverse change in the business or financial condition
of the Group since the date of the Original Financial Statements, except as
otherwise noted in the financial statements.


17.11

Pari passu ranking

  

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all of its other unsecured and unsubordinated creditors,
except for obligations mandatorily preferred by law applying to companies
generally.


SENIOR FACILITIES AGREEMENT Page 26


--------------------------------------------------------------------------------


17.12

No proceedings pending or threatened

  

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency have been started or threatened against it or any of its
Subsidiaries which, if adversely determined, might reasonably be expected to
have a Material Adverse Effect.

   17.13

Authorised Signatures

  

Any person specified as its authorised signatory under Schedule 2 (Conditions of
Utilisation) or paragraph (e) of Clause 18.3 (Information: miscellaneous) is
authorised to sign Utilisation Requests and other notices on its behalf.

   17.14

Security

  

No Security exists over all or any of its assets other than any Security
permitted under Clause 20.4 (Negative Pledge).

   17.15

Ranking

  

The Transaction Security has or will have first ranking priority and it is not
subject to any prior ranking or pari passu ranking Security.

   17.16

Transaction Security

  

Each Security Document to which it is a party validly creates the Security which
is expressed to be created by that Security Document.

   17.17

Good title to assets

  

It has good, valid and marketable title to, or valid leases or licences of, and
all appropriate Authorisations to use, the assets necessary to carry on its
business as presently conducted.

   17.18

Legal and beneficial owner

  

It is the legal owner and beneficial owner of the assets subject to the
Transaction Security (as applicable).

   17.19

Insolvency


(a)

It is able to meet its obligations as they fall due, and it does not or has not
admitted any inability to pay its debts as they fall due or has suspended making
payments on any of its debts.

   (b)

No moratorium has been declared in respect of any of the indebtedness of the
Borrower.

   (c)

None of the events referred to in Clause 21.7 (Insolvency proceedings) has
occurred nor been threatened in relation to the Borrower.


17.20

Taxation


(a)

It has paid and discharged all material Taxes imposed upon it or any of its
assets within the time period allowed without incurring penalties, save to the
extent that (a) payment of such Taxes is being contested in good faith and (b)
it has maintained reserves (that are, in its good faith determination, adequate)
for such Taxes.

   (b)

It has not materially overdue in the filing of any Tax returns where late filing
will result in the imposition of any material fine, penalty or liability on it.

   (c)

No claims or investigations are being, or are reasonably likely to be, made or
conducted against it with respect to Taxes, such that a material liability of or
claim against it is reasonably likely to arise or become outstanding except for
any such claim or investigations that are being or will be contested in good
faith and in respect of which it (or the Borrower) is entitled to full
indemnification.


17.21

Group structure



SENIOR FACILITIES AGREEMENT Page 27

--------------------------------------------------------------------------------


(a)

The Sponsor owns all of the issued shares in the DutchCo, which have been
validly issued and fully paid.

   (b)

The DutchCo owns all of the issued units in the Borrower, which have been
validly issued and fully paid, free and clear of any Security (other than the
Security created under the Security Documents).

   (c)

The Borrower owns at least 13,560,157 shares, representing at least 99.66% of
the total issued and outstanding shares of the Company, which have been validly
issued and fully paid, free and clear of any Security (other than the Security
created under the Security Documents).


17.22

Account

  

Other than the Proceeds Accounts and the Operating Accounts, no account has been
opened and maintained by the Borrower.

   17.23

Repetition

  

The Repeating Representations are deemed to be made by the Borrower by reference
to the facts and circumstances then existing on the date of the Utilisation
Request, Utilisation Date and the first day of each Interest Period.

   18.

INFORMATION UNDERTAKINGS

  

The undertakings in this Clause 18 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

   18.1

Financial statements

  

The Borrower shall supply to the Facility Agent:


(a)

as soon as the same become available, but in any event within 120 days after the
end of each of the financial years of the Company, its audited and consolidated
financial statements for that financial year;

   (b)

as soon as the same become available, but in any event within 90 days after the
end of the first half of each of the financial years of the Company, its
reviewed and consolidated financial statements for that financial half-year; and

   (c)

concurrently with any delivery of financial statements referred to in Clause
18.1(a), a certificate signed by the chief financial officer or the most senior
officer of the Borrower setting out the computations as to compliance with
Clause 19 (Financial covenants) substantially in the form of Schedule 7 (Form of
Compliance Certificate) as at the date which, or as the case may be, in respect
of the period for which those financial statements were drawn up and confirming
that, as at the date at which those financial statements were drawn up, no
Default is continuing (or if a Default is continuing specify that Default and
the steps being taken to remedy it).


18.2

Requirements as to financial statements


(a)

Each set of financial statements delivered by the Borrower pursuant to Clause
18.1 (a)(Financial statements) shall be certified by a director of the Borrower
as fairly representing its financial condition as at the date as at which those
financial statements were drawn up.

   (b)

The Borrower shall procure that each set of financial statements delivered
pursuant to Clause 18.1 (Financial statements) is prepared using GAAP.


18.3

Information: miscellaneous


SENIOR FACILITIES AGREEMENT Page 28


--------------------------------------------------------------------------------


The Borrower shall supply to the Facility Agent (in sufficient copies for all
the Finance Parties, if the Facility Agent so requests):

   (a)

all documents despatched by the Borrower to its shareholders (or any class of
them) or its creditors generally at the same time as they are despatched;

   (b)

promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which might, if adversely determined, have a
Material Adverse Effect;

   (c)

promptly upon becoming aware of them, any material claims which Borrower has
against any of its insurers;

   (d)

promptly, such further information regarding the financial condition, business
and operations of any member of the Group as any Finance Party (through the
Facility Agent) may reasonably request; and

   (e)

promptly, notice of any change in authorised signatories of the Borrower
accompanied by specimen signatures of any new authorised signatories.


18.4

Notification of default


(a)

The Borrower shall notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.

   (b)

Promptly upon a request by the Facility Agent, the Borrower shall supply to the
Facility Agent a certificate signed by its representative director or senior
officer certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).


18.5

Auditors and financial year end


(a)

The Borrower shall ensure that the auditors for the Borrower and the Company are
independent public accountants of recognized international standing.

   (b)

The Borrower may, or procure the Company to, change its financial year end with
a 30 day’s prior notice to the Facility Agent.


19.

FINANCIAL COVENANTS

   19.1

Financial condition

  

The Borrower shall, based on the latest audited annual consolidated financial
statement of the Borrower for the financial year end applicable to the Company,
ensure that


(i)

Leverage Ratio: in respect of any Relevant Period, the ratio of (x) Net Debt on
the last day of that Relevant Period to (y) EBITDA in respect of that Relevant
Period set out in column (1) of the table below (the "Leverage Ratio") will not
exceed the ratio set out in column (2) of the table below opposite that Relevant
Period; and

   (ii)

Debt Service Coverage Ratio: in respect of any Relevant Period set out in column
(1) of the table below, the ratio of (x) EBITDA plus beginning cash balance
minus Capital Expenditure minus Taxes, in respect of that Relevant Period to (y)
Debt Service in respect of that Relevant Period (the “Debt Service Coverage
Ratio”) will not be less than the ratio set out in column (3) of the table
below.


SENIOR FACILITIES AGREEMENT Page 29


--------------------------------------------------------------------------------


Column (1)
Relevant Period

Column (2)
Leverage Ratio

Column (3)
Debt Service
Coverage Ratio
The financial year applicable to the Company
which ends in 2013 or 2014 3.5:1 1.1:1 The financial year applicable to the
Company
which ends in 2015, 2016 or 2017 3.0:1 1.1:1


19.2

Financial covenants definitions

   

In this Clause 19.1 and other provisions of this Agreement:

   

"Borrowings" means, at the relevant time, any interest bearing indebtedness as
shown on the balance sheet of the relevant audited consolidated financial
statements of the Borrower (including finance leases).

   

“Capital Expenditure” means any expenditure or obligation in respect of
expenditure which, in accordance with GAAP, is treated as capital expenditure.
“Debt Service” means, for any Relevant Period, the sum of (i) the aggregate
amount of all regularly scheduled payments of principal of Financial
Indebtedness (including the capital element of any amount payable in respect of
any capital or finance lease) during such period; and (ii) the aggregate amount
of Interest Expense.

   

“EBITDA” means, for any Relevant Period, Profits Before Interest and Tax for
such Relevant Period before any amount attributable to the amortisation of
intangible assets and depreciation of tangible assets (and for the avoidance of
doubt, to the extent that such amortisation or depreciation is deducted when
calculating such Profits Before Interest and Tax, such amortisation or
depreciation should be added back).

   

“Interest Expense” means, for any Relevant Period, the aggregate amount of
interest and other finance charges paid or capitalized during such period in
respect of Financial Indebtedness, including (i) the interest element of leasing
and hire purchase payments; and (ii) any commission, discounts, fees or costs
that have the same economic effect as if they were interest or are otherwise
treated by GAAP as interest.

   

“Net Debt” means, at any time, the Total Debt minus cash and cash equivalents as
shown in the audited consolidated financial statements of the Borrower.

   

“Profits Before Interest and Tax” means, for any Relevant Period, the
consolidated net operating income reflected in the audited consolidated
financial statements of the Borrower in respect of such Relevant Period before
(i) any provision on account of taxation as determined under GAAP; (ii) any
interest, commission, discounts or other fees incurred or payable in respect of
any Borrowings; (iii) any interest received or receivable as determined under
GAAP; and (iv) any items treated as exceptional or extraordinary items all as
shown in or determined from the Borrower’s audited consolidated financial
statements.

   

“Relevant Period” means each financial year of the Company for accounting
purposes.

   

“Total Debt” means, at any time, the aggregate amount of all Borrowings.

    19.3

Financial testing

   

The financial covenants set out in this Clause 19 shall be calculated in
accordance with GAAP and tested on an annual basis by reference to the audited
consolidated financial statement of the Borrower for the financial year end
applicable to the Company and accompanied by a compliance certificate, delivered
pursuant to Clause 18.1 (Financial statements) beginning with the financial
statements for the period ending on the end of fiscal year of 2013.


SENIOR FACILITIES AGREEMENT Page 30


--------------------------------------------------------------------------------


20.

GENERAL UNDERTAKINGS

  

The undertakings in this Clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

   20.1

Authorisations

  

The Borrower shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any Authorisation required to enable it to
perform its obligations under the Finance Documents and to ensure the legality,
validity, enforceability or admissibility in evidence of any Finance Document.

   20.2

Compliance with laws

  

The Borrower shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Finance Documents.

   20.3

Pari passu ranking

  

The Borrower shall ensure that its payment obligations under the Finance
Documents rank and continue to rank at least pari passu with the claims of all
of its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally.

   20.4

Negative pledge


(a)

The Borrower shall not, and procure the Company not to, create or permit to
subsist any Security over any of its respective assets.

    (b)

Paragraph (a) above do not apply to:

    (i)

any netting or set-off arrangement entered into in the ordinary course of its
banking arrangements for the purpose of netting debit and credit balances and in
the ordinary course of its banking activity;

    (ii)

any lien arising by operation of law and in the ordinary course of business
provided that the debt which is secured thereby is paid when due or contested in
good faith by appropriate proceedings and properly provisioned;

    (iii)

any encumbrances to be provided by the Company securing the Financial
Indebtedness of the Company as permitted under Clause 20.10 (c)(y);

    (iv)

any encumbrances securing the Existing Loan which shall be fully discharged by
the date two (2) Business Days from the First Utilisation Date;

    (v)

any Transaction Security; and

    (vi)

any Security permitted by the Facility Agent.


20.5

Disposals

  

The Borrower shall not enter into a single transaction or a series of
transactions (whether related or not) and whether voluntary or involuntary to
sell, transfer or otherwise dispose of any asset, except for any Permitted
Disposal.



SENIOR FACILITIES AGREEMENT Page 31

--------------------------------------------------------------------------------


20.6

Merger

  

The Borrower shall not enter into any amalgamation, demerger, merger or
corporate reconstruction except for the merger of the Borrower and the Company,
provided that;


(i)

prior to or on the date of the merger, the direct Holding Company of the
Surviving Entity enters into new security documents (or amend the existing
Security Documents), to the extent necessary or as requested by the Security
Agent to provide for the same level and type of security as was granted to the
Secured Parties, prior to the merger mutatis mutandis;

   (ii)

the relevant parties to such merger, provide the Facility Agent with at least 30
days prior notice of the occurrence of the merger; and

   (iii)

promptly upon the completion of the merger, the surviving entity of such merger
delivers a notice thereof to the Facility Agent.


For the purposes of this Clause 20.6, “Surviving Entity” means the entity which
is surviving following the merger of the Borrower and the Company, as the case
may be.

   20.7

Change of business

  

The Borrower shall not substantially change the general nature of its business
from that carried on at the date of this Agreement except for business which is
related, incidental or similar to the business of the Group.

   20.8

Acquisitions


(a)

The Borrower shall not acquire any company, business, assets or make any
investment or incorporate a company or corporation.

    (b)

Paragraph (a) above does not apply to:

    (i)

the investment of surplus cash in Approved Treasury Investments;

    (ii)

any acquisition by the Borrower pursuant to the Squeeze Out; or

    (iii)

any other acquisition as approved by the Majority Lenders (which consent shall
not be unreasonably withheld, conditioned or delayed).


20.9

Loans and guarantees

  

Except for the Intercompany Loan, the Borrower shall not make any loans, grant
any credit or give any guarantee or indemnity (except as required under any of
the Finance Documents) to or for the benefit of any person or otherwise
voluntarily assume any liability, whether actual or contingent, in respect of
any obligation of any person unless prior written consent has been obtained from
the Majority Lenders (which consent shall not be unreasonably withheld,
conditioned or delayed).

   20.10

Financial Indebtedness


(a)

The Borrower shall not incur any Financial Indebtedness.

   (b)

Paragraph (a) above does not apply to any Permitted Indebtedness.

   (c)

The Borrower shall procure that the Company does not incur any Financial
Indebtedness except for the Financial Indebtedness (x) incurred under the
Intercompany Loan Agreement, and (y) incurred or any arrangement entered into
entitling the Company to incur any Financial Indebtedness in the ordinary course
of business in an aggregate amount not exceeding KRW 10,000,000,000 at any time.


SENIOR FACILITIES AGREEMENT Page 32


--------------------------------------------------------------------------------


20.11

Distributions

  

The Borrower shall not:


(i)

declare, make or pay any Distribution;

   (ii)

pay any management, advisory or other fee to or to the order of the DutchCo or
any other indirect unitholders of the Borrower (including the Sponsor) without
prior written consent from the Majority Lenders (which consent shall be given in
their sole reasonable discretion); or

   (iii)

redeem, reduce, repurchase, defease, retire or repay any of the Borrower’s share
capital or resolve to do so,

  

Provided however and to the extent permitted under the applicable law, the
Borrower shall procure that the Company makes a Distribution to the Borrower to
enable the Borrower to discharge its obligations to the Finance Parties under
this Agreement.


20.12

Preservation of Assets

  

The Borrower shall maintain and preserve all of its assets that are reasonably
necessary or desirable, for the conduct of its business, in good working order
and condition, ordinary wear and tear excepted.

   20.13

Access

  

The Borrower shall on request of the Facility Agent, provide the Facility Agent
and Security Agent with any information the Facility Agent or Security Agent may
reasonably require about that company's business and affairs, the Charged
Property and its compliance with the terms of the Security Documents.

   20.14

Further assurance


(a)

The Borrower shall promptly do all such acts or execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions)
as the Security Agent may reasonably specify (and in such form as the Security
Agent may require in favour of the Security Agent or its nominee(s)):

    (i)

to perfect the Security created or intended to be created under or evidenced by
the Security Documents or for the exercise of any rights, powers and remedies of
the Security Agent or the Finance Parties provided by or pursuant to the Finance
Documents or by law; and/or

    (ii)

to facilitate the realisation of the assets which are, or are intended to be,
the subject of the Transaction Security.

    (b)

The Borrower shall take all such action as is reasonably available to it
(including making all filings and registrations) as may be necessary for the
purpose of the creation, perfection, protection or maintenance of any Security
conferred or intended to be conferred on the Security Agent or the Finance
Parties by or pursuant to the Finance Documents.

    (c)

If any assets are acquired by the DutchCo and/or the Borrower after the Initial
Utilisation Date and such assets are required to be subject to the Transaction
Security in accordance with the applicable Security Document, the Borrower shall
cause such assets to be subjected to the Security Document to which such assets
are related and will take, such actions as shall be necessary or requested by
the Security Agent to grant and perfect such Transaction Security consistent
with the applicable requirements of the applicable Security Documents
(including, where appropriate, by execution of a supplement to an applicable
Security Document in the form required under such Security Document or, to the
extent, requested by the Security Agent, execution of a new Security Document in
form and substance satisfactory to the Security Agent) all at the expense of the
Borrower.



SENIOR FACILITIES AGREEMENT Page 33

--------------------------------------------------------------------------------


20.15

Taxation

  

The Borrower shall pay and discharge all material Taxes imposed upon it or its
assets within the time period allowed without incurring penalties unless and
only to the extent that:


(a)

payment of such Taxes is being contested in good faith; and

   (b)

reserves (that are determined by the Borrower in good faith to be adequate) are
being maintained for such Taxes.


20.16

Books and records, access

  

The Borrower shall:


(a)

maintain books, accounts and records (with respect to itself and its business)
in good order; and

    (b)

permit each of the Lenders and/or accountants, agents, representatives and/or
other professional advisers of the Lenders free access at all reasonable times
and on reasonable notice (after consultation with the Borrower) to:

    (i)

inspect and take copies and extracts from the books, accounts and records of the
Borrower;

    (ii)

view any physical assets which are the subject of any Transaction Security;

    (iii)

access and inspect the premises of the Borrower; and

    (iv)

meet and discuss matters with officers and senior management of the Borrower,


and in each case where any of the foregoing rights are exercised at any time
during the continuance of an Event of Default, the Borrower shall, as soon as
reasonably practicable and in any event within ten (10) Business Days of demand
on the Borrower, pay (and/or reimburse the Lenders against) any and all costs
and expenses of such accountants, agents and/or other professional advisers of
the Lenders properly incurred in connection with any or all of the foregoing
(and, for the avoidance of doubt, if the foregoing rights are exercised at a
time when no Event of Default is continuing, the Borrower shall not have any
obligation to pay or reimburse the Lenders against any such costs or expenses).

   20.17

Arm’s length basis

  

The Borrower shall not sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
for transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to it than could be obtained on an arm’s length
basis from unrelated third parties.

   20.18

Post-Closing Covenant

  

The Borrower shall procure the Company to make Distributions or the DutchCo or
the Sponsor to make equity contributions, in either case, in the amount no less
than the Tranche B Loan within twelve (12) Months from the Initial Utilisation
Date.

   20.19

Holding company



SENIOR FACILITIES AGREEMENT Page 34

--------------------------------------------------------------------------------


(a)

The Borrower shall not carry on any business, own any assets, create any
Security or incur or discharge any liability other than:

    (i)

holding issued and outstanding shares in the Company;

    (ii)

acquiring shares in the Company by way of Squeeze Out to the extent permitted
under this Agreement;

    (iii)

incurring liabilities and granting Security pursuant to the Finance Documents;
or

    (iv)

activities expressly contemplated by the Finance Documents.

    (b)

The Borrower shall not establish or acquire any asset, interest in any entity or
any direct Subsidiary other than the Company, unless expressly agreed by the
Majority Lenders’ prior written consent.


20.20

Bank Account


(a)

The Borrower shall not open or maintain any account with any bank or other
financial institution except for the Proceeds Accounts, the Operating Accounts
and any other account(s) as permitted by the Security Agent and is opened and
maintained with the Security Agent.

   (b)

The Borrower shall ensure that all amounts to be received by it or for its
account are deposited into the Proceeds Accounts, in accordance with the terms
and conditions of this Agreement; provided, that any amounts comprised of the
following (the “Other Amounts”) may be deposited directly into an Operating
Account at the Borrower’s discretion: (w) amounts received from the Company, or
any other entity that forms part of the Borrower’s Tax group for purposes of the
Borrower’s consolidated Tax return, related to Tax obligations, part of which is
to be paid to any relevant taxing authority, (x) the refund of any and all
Taxes, including Indirect Taxes, paid, or withheld on the Borrower’s behalf by a
withholding agent, (y) the refund of any administrative (or related) payments,
including deposits and upfront retainers, made by Borrower and (z) the
reimbursement of any expenses incurred by the Borrower. In case any of the Other
Amounts are deposited into the Proceeds Account, the Borrower may withdraw such
amounts without the consent of the Lenders by providing a written notice of such
details to the Facility Agent.

   (c)

The Borrower may withdraw from the Proceeds Accounts, any amount standing to the
credit of that account and apply that amount only for the purposes contemplated
and permitted in this Agreement (including the Permitted Administrative
Payments) or for any other purpose approved by the Majority Lenders, provided
that the Borrower shall provide reasonable evidence to the Facility Agent only
in the case of withdrawal for payment of Tax, Indirect Tax or any other amounts
payable by the Borrower as required under applicable law.

   (d)

The Borrower irrevocably authorizes the Facility Agent to withdraw from the KRW
Proceeds Account or the USD Proceeds Account, as applicable, any amount standing
to the credit of that account and apply that amount for the purposes
contemplated in this Agreement or for any other purpose approved by the Majority
Lenders.


21.

EVENTS OF DEFAULT

  

Each of the events or circumstances set out in the following sub-clauses of this
Clause 21 (other than Clause 21.17 (Acceleration)) is an Event of Default.

   21.1

Non-payment

  

The Borrower does not pay on the due date any amount payable pursuant to a
Finance Document at the place at and in the currency in which it is expressed to
be payable unless:


SENIOR FACILITIES AGREEMENT Page 35


--------------------------------------------------------------------------------


(a)

its failure to pay is caused by administrative or technical error; and

   (b)

payment is made within three (3) Business Days of its due date.


21.2

Financial covenants

  

Any requirement of Clause 19 (Financial covenants) is not satisfied.

   21.3

Other obligations


(a)

The Borrower or the DutchCo does not comply with any provision of the Finance
Documents to which it is a party (other than those referred to in Clause 21.1
(Non- payment)).

   (b)

No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within ten (10) Business Days of the
earlier of (A) the Facility Agent giving notice to the Borrower and (B) the
Borrower becoming aware of the failure to comply.


21.4

Misrepresentation


(a)

Any representation or statement made or deemed to be made by the Borrower or the
DutchCo in the Finance Documents or any other document delivered by or on behalf
of the Borrower or the DutchCo under or in connection with any Finance Document
to which it is a party is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made.

   (b)

No Event of Default will occur under this Clause 21.4 if, in the opinion of the
Facility Agent (acting reasonably) the circumstance which was misrepresented is
capable of being remedied and is remedied (in the opinion of the Facility Agent,
acting reasonably) within 10 Business Days of either the Facility Agent giving
notice to the Borrower, or the Borrower becoming aware of, that
misrepresentation (whichever is earlier).


21.5

Cross default


(a)

Any Financial Indebtedness of the Borrower is not paid when due nor within any
originally applicable grace period.

   (b)

Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

   (c)

Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

   (d)

No Event of Default will occur under this Clause 21.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (c) above is less than KRW 1,000,000,000 (or its equivalent in
any other currency or currencies).


21.6

Insolvency


(a)

A member of the Group is or is deemed to or declared for the purpose of the
Bankruptcy Law to be unable or admits inability to pay its debts as they fall
due, suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors (other than the Secured Parties) with a view to rescheduling any
of its indebtedness.



SENIOR FACILITIES AGREEMENT Page 36

--------------------------------------------------------------------------------


(b)

The value of the assets of any member of the Group is less than its liabilities
for the purpose of the Bankruptcy Law on a going concern basis.

    (c)

A moratorium is declared in respect of any indebtedness of any member of the
Group.


21.7

Insolvency proceedings

   

Any corporate action, legal proceedings or other procedure or step is taken (in
the case of a frivolous and vexatious involuntary action, proceeding or
procedure unless discharged within thirty (30) days) in relation to:


(a)

the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, provisional supervision, rehabilitation or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of any member of the Group;

    (b)

the designation of the Borrower or any member of the Group as a failing company
under the Corporate Restructuring Promotion Act of Korea;

    (c)

a composition or arrangement with any creditor of any member of the Group (other
than the Secured Parties);

    (d)

the appointment of a liquidator, receiver, administrator, administrative
receiver, judicial manager, compulsory manager, provisional supervisor or other
similar officer in respect of any member of the Group or any of its assets; or

    (e)

enforcement of any Security over any assets of any member of the Group,

   

or any analogous procedure or step is taken in any jurisdiction.


21.8

Creditors' process

   

Any expropriation, (provisional) attachment, sequestration, distress or
execution affects any asset or assets of a member of the Group having an
aggregate value of more than KRW 1,000,000,000 (provided that, in the case of a
provisional attachment is not discharged, stayed or dismissed within thirty (30)
days).

    21.9

Unlawfulness

   

It is or becomes unlawful for the Borrower, the DutchCo or the Sponsor to
perform any of its material obligations under the Finance Documents to which it
is a party or any Transaction Security created or expressed to be created or
evidenced by the Security Documents ceases to be effective.

    21.10

Repudiation

   

The Borrower or the DutchCo repudiates a Finance Document to which it is a party
or any of the Transaction Security.

    21.11

Cessation of business

   

The Group suspends or ceases to carry on all or a material part of its
respective business.

    21.12

Audit Qualification

     

The auditor’s report of the financial statements supplied to the Facility Agent
pursuant to this Agreement contains a disclaimer of opinion
(의견거절(Uigyeon-geojol) in Korean) or adverse opinion (부적정의견(Bujeokjung-uigyeon)
in Korean).


21.13

Clearing house suspension

   

Seoul Clearing House suspends or ceases to carry on any current account
transaction of any member of the Group due to the final dishonor of any of its
bill (최종부도 (Cheoijong-budo)).



SENIOR FACILITIES AGREEMENT Page 37

--------------------------------------------------------------------------------


21.14

Expropriation

   

All or any material part of the assets of any member of the Group are seized,
nationalised, expropriated or compulsorily acquired by, or by the order of, any
Governmental Agency.

    21.15

Transaction Security


(a)

The Borrower or the DutchCo fails to perform or comply with any of the
obligations assumed by it in the Security Documents to which it is a party.

    (b)

At any time any of the Transaction Security is or becomes unlawful or is not, or
ceases to be legal, valid, binding or enforceable or otherwise ceases to be
effective.

    (c)

At any time, any of the Transaction Security fails to have first ranking
priority or is subject to any prior ranking or pari passu ranking Security.


21.16

Material adverse change

   

Any event or circumstance occurs which the Majority Lender reasonably determines
has a Material Adverse Effect.

    21.17

Acceleration


(a)

On the occurrence of an Event of Default under Clause 21.7 (Insolvency
proceedings) or Clause 21.13 (Clearing house suspension):

      (i)

the Commitments shall immediately be cancelled;

      (ii)

all or part of the Loans, together with accrued interest, and all other amounts
accrued or outstanding under the Finance Documents shall be immediately due and
payable; and

      (iii)

the Facility Agent may, and shall if so directed by the Majority Lenders,
exercise, or direct the Security Agent to exercise, any or all of its rights,
remedies and powers under any of the Finance Documents.

      (b)

On and at any time after the occurrence of an Event of Default (other than under
Clause 21.7 (Insolvency proceedings) or Clause 21.13 (Clearing house
suspension)) which is continuing the Facility Agent may, and shall if so
directed by the Majority Lenders, by notice to the Borrower:

      (i)

without prejudice to the participations of any Lenders in the Loans then
outstanding cancel the Commitments, whereupon they shall immediately be
cancelled;

      (ii)

declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable;

      (iii)

declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Facility Agent on the instructions
of the Majority Lenders; and/or

      (iv)

exercise, or direct the Security Agent to exercise, any or all of its rights,
remedies and powers under any of the Finance Documents.



SENIOR FACILITIES AGREEMENT Page 38

--------------------------------------------------------------------------------


22.

CHANGES TO THE PARTIES

   22.1

Transfers by the Lenders

  

Subject to this Clause 22, a Lender (the "Existing Lender") may transfer any of
its rights and obligations under the Finance Documents, with written notice to
the Borrower, to another bank or financial institution or to a trust, fund or
other entity which is regularly engaged in or established for the purpose of
making, purchasing or investing in loans, securities or other financial assets
(the "New Lender").

   22.2

Further Obligations; Transfer fees and costs

  

Notwithstanding any provision of this Agreement to the contrary, the Borrower
shall not be responsible for any costs or additional financial obligations
(other than those provided in the Finance Documents) incurred or to be incurred
in connection with, or arising out of, any assignment or transfer by a Lender
(including but not limited to any costs or fees related to the transfer of any
related Transaction Security) other than due to a cause attributable to the
Borrower.

   22.3

Limitation of responsibility of Existing Lenders


(a)

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

    (i)

the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents, the Transaction Security or any other documents;

    (ii)

the financial condition of the Borrower;

    (iii)

the performance and observance by the Borrower of its obligations under the
Finance Documents or any other documents; or

    (iv)

the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,


and any representations or warranties implied by law are excluded.

    (b)

Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

    (i)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

    (ii)

will continue to make its own independent appraisal of the creditworthiness of
the Borrower and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

    (c)

Nothing in any Finance Document obliges an Existing Lender to:

    (i)

accept a re-transfer from a New Lender of any of the rights and obligations
transferred under this Clause 22; or

    (ii)

support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by the Borrower of its obligations under the Finance
Documents or otherwise.

22.4 Procedure for transfer

(a)

A transfer is effected in accordance with paragraph (b) below when the Facility
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The Facility Agent shall as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate (on behalf of the Finance Parties and the Borrower in accordance
with paragraph (c)) below and affix a fixed date stamp on such Transfer
Certificate).



SENIOR FACILITIES AGREEMENT Page 39

--------------------------------------------------------------------------------


(b)

On the Transfer Date:

    (i)

to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer its rights and obligations under the Finance Documents and in respect
of the Transaction Security the Borrower and the Existing Lender shall be
released from further obligations towards one another under the Finance
Documents and in respect of the Transaction Security and their respective rights
against one another shall be cancelled (being the "Discharged Rights and
Obligations");

    (ii)

each of the Borrower and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as the Borrower and the New
Lender have assumed and/or acquired the same in place of the Borrower and the
Existing Lender;

    (iii)

the Facility Agent, the Security Agent, the New Lender and other Lenders shall
acquire the same rights and assume the same obligations between themselves and
in respect of the Transaction Security as they would have acquired and assumed
had the New Lender been the Original Lender with the rights and/or obligations
acquired or assumed by it as a result of the transfer and to that extent the
Facility Agent, the Security Agent and the Existing Lender shall each be
released from further obligations to each other under this Agreement; and

    (iv)

the New Lender shall become a Party as a "Lender" and entitled to the benefits
of any other Finance Document entered into by the Facility Agent and/or Security
Agent on behalf of the Lenders.

    (c)

For the purpose of any transfer pursuant to this Clause:

    (i)

each of the Finance Parties (other than the Facility Agent) and the Borrower
irrevocably appoints the Facility Agent as its attorney-in-fact with full power
and authority on its behalf and in its name to execute any Transfer Certificate
(appearing on its fact to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement);

    (ii)

each Lender hereby irrevocably appoints the Facility Agent as such Lender’s
attorney-in-fact with full power and authority on its behalf and in its name to
deliver any Transfer Certificate (to which it is a party) to the Borrower; and

    (iii)

the Borrower hereby irrevocably appoints the Facility Agent as its attorney-in-
fact with full power and authority on its behalf and in its name to take all
actions as may be necessary in order to effect any transfer by any Lender in
accordance with Clause 22.

    (d)

The procedure set out in this Clause 22.4 shall not apply to any right or
obligation under any Finance Document (other than this Agreement) if and to the
extent its terms, or any laws or regulations applicable thereto, provide for or
require a different means of transfer of such right or obligation or prohibit or
restrict any transfer of such right or obligation, unless such prohibition or
restriction shall not be applicable to the relevant transfer or each condition
of any applicable restriction shall have been satisfied.


SENIOR FACILITIES AGREEMENT Page 40


--------------------------------------------------------------------------------


22.5

Copy of Transfer Certificate to Borrower

  

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Borrower a copy of that Transfer
Certificate (in contents and delivery certified mail).

   22.6

Existing consents and waivers

  

A New Lender shall be bound by any consent, waiver, election or decision given
or made by the relevant Existing Lender under or pursuant to any Finance
Document prior to the coming into effect of the relevant transfer to such New
Lender.

   22.7

Exclusion of Facility Agent's liability

  

In relation to any transfer pursuant to this Clause 22, each Party acknowledges
and agrees that the Facility Agent shall not be obliged to enquire as to the
accuracy of any representation or warranty made by a New Lender in respect of
its eligibility as a Lender.

   22.8

Transfers by the Borrower

  

The Borrower may not transfer any of its rights or obligations under any Finance
Document, except with the prior written consent of all the Lenders. For the
avoidance of doubt, a merger between the Borrower and the Company shall not
constitute a transfer or rights or obligations under the Finance Documents for
the purpose of this Clause 22.8.

   23.

DISCLOSURE OF INFORMATION

  

Any Finance Party may deliver copies of the Finance Documents and/or disclose
any information received by it under or pursuant to any Finance Document or any
other information about the Borrower, the Group and the Finance Documents as
that Finance Party shall consider appropriate to:


(a)

its head office and any other branch;

    (b)

any other Finance Party;

    (c)

any of its professional advisers and any other person providing services to it
(provided that such person is under a duty of confidentiality, contractual or
otherwise, to such Finance Party);

    (d)

the Borrower;

    (e)

any person permitted by the Borrower;

    (f)

any person to the extent required for the purpose of any litigation, arbitration
or regulatory proceedings or procedure;

    (g)

any person to whom, and to the extent that, information is required to be
disclosed by any applicable law or regulation; and

    (h)

any other person:

    (i)

to (or through) whom that Lender transfers (or may potentially transfer) all or
any of its rights and obligations under this Agreement; or

    (ii)

with (or through) whom that Lender enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, the Facility, this Agreement, the
Borrower or any member of the Group.



SENIOR FACILITIES AGREEMENT Page 41

--------------------------------------------------------------------------------


This Clause supersedes any previous agreement relating to the confidentiality of
such information.

    24.

ROLE OF THE FACILITY AGENT

    24.1

Appointment of the Facility Agent


(a)

Each of the other Finance Parties (other than the Security Agent) appoints the
Facility Agent to act as its agent under and in connection with the Finance
Documents.

    (b)

Each of the other Finance Parties authorises the Facility Agent to exercise the
rights, powers, authorities and discretions specifically given to the Facility
Agent under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.


24.2

Duties of the Facility Agent


(a)

The Facility Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Facility Agent for that Party by any
other Party.

    (b)

Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

    (c)

If the Facility Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Lenders.

    (d)

If the Facility Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than to any
Administrative Party) under this Agreement it shall promptly notify the other
Lenders.

    (e)

The Facility Agent's duties under the Finance Documents are solely mechanical
and administrative in nature. The Facility Agent shall have no other duties save
as expressly provided for in the Finance Documents.

    (f)

The Facility Agent shall promptly forward to the Security Agent a copy of all
notices issued pursuant to Clause 21.18 (Acceleration).


24.3

No fiduciary duties


(a)

Nothing in this Agreement constitutes any Administrative Party as a trustee or
fiduciary of any other person.

    (b)

No Administrative Party shall be bound to account to any Lender for any sum or
the profit element of any sum received by it for its own account.


24.4

Business with the Group

   

Any Administrative Party may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

    24.5

Rights and discretions of the Facility Agent


(a)

The Facility Agent may rely on:

      (i)

any representation, notice or document believed by it to be genuine, correct and
appropriately authorised and shall have no duty to verify any signature on any
document; and



SENIOR FACILITIES AGREEMENT Page 42

--------------------------------------------------------------------------------


(ii)

any statement purportedly made by a director, authorised signatory or employee
of any person regarding any matters which may reasonably be assumed to be within
his knowledge or within his power to verify.


(b)

The Facility Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:

    (i)

no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 21.1 (Non-payment)); and

    (ii)

any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised.

    (c)

The Facility Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

    (d)

The Facility Agent may act in relation to the Finance Documents through its
personnel and agents.

    (e)

The Facility Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

    (f)

Notwithstanding any other provision of any Finance Document to the contrary, no
Administrative Party is obliged to do or omit to do anything if it would or
might in its reasonable opinion constitute a breach of any law or a breach of a
fiduciary duty or duty of confidentiality.


24.6

Majority Lenders' instructions


(a)

Unless a contrary indication appears in a Finance Document, the Facility Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Facility Agent in accordance with any instructions given to it by the Majority
Lenders (or, if so instructed by the Majority Lenders, refrain from exercising
any right, power, authority or discretion vested in it as Facility Agent) and
(ii) not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with an instruction of the Majority Lenders.

   (b)

Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

   (c)

The Facility Agent may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) or under paragraph (d)
below until it has received such security as it may require for any cost, loss
or liability (together with any associated Indirect Tax) which it may incur in
complying with the instructions.

   (d)

In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) the Facility Agent may act (or refrain from taking action) as it
considers to be in the best interest of the Lenders.

   (e)

The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.


24.7

Exclusion of liability


(a)

Without limiting paragraph (b) below, the Facility Agent shall not be liable for
any cost, loss or liability incurred by any Party as a consequence of:

    (i)

the Facility Agent having taken or having omitted to take any action under or in
connection with any Finance Document or the Transaction Security, unless
directly caused by the Facility Agent's gross negligence or wilful misconduct;
or


SENIOR FACILITIES AGREEMENT Page 43


--------------------------------------------------------------------------------


  (ii)

any delay in the crediting to any account of an amount required under the
Finance Documents to be paid by the Facility Agent, if the Facility Agent shall
have taken all necessary steps as soon as reasonably practicable to comply with
the regulations or operating procedures of any recognised clearing or settlement
system used by the Facility Agent for the purpose of such payment.


(b)

No Party (other than the Facility Agent) may take any proceedings against any
officer, employee or agent of the Facility Agent in respect of any claim it
might have against the Facility Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document
and any officer, employee or agent of the Facility Agent may rely on this
Clause.


24.8

Lenders' indemnity to the Facility Agent

  

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Facility Agent,
within three (3) Business Days of demand, against any cost, loss or liability
incurred by the Facility Agent (otherwise than by reason of the Facility Agent's
gross negligence or wilful misconduct) in acting as Facility Agent under the
Finance Documents (unless the Facility Agent has been reimbursed by the Borrower
pursuant to a Finance Document).

   24.9

Resignation of the Facility Agent


(a)

The Facility Agent may resign by giving notice to the other Finance Parties and
the Borrower, in which case the Majority Lenders (after consultation with the
Borrower) may appoint a successor Facility Agent from among the Lenders.

   (b)

If the Majority Lenders have not appointed a successor Facility Agent in
accordance with paragraph (a) above within 30 days after notice of resignation
was given, the Facility Agent (after consultation with the Borrower) may appoint
a successor Facility Agent (being a reputable bank or other financial
institutions experienced in the type of transactions contemplated under this
Agreement).

   (c)

The retiring Facility Agent shall make available to the successor Facility Agent
such documents and records and provide such assistance as the successor Facility
Agent may reasonably request for the purposes of performing its functions as
Facility Agent under the Finance Documents.

   (d)

The Facility Agent's resignation notice shall take effect only upon the
appointment of a successor in accordance with this Clause 24.9.

   (e)

Upon the appointment of a successor, the retiring Facility Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 24. Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

   (f)

The Facility Agent shall not be required to resign unless there is any gross
negligence or wilful misconduct committed by the Facility Agent.


24.10

Confidentiality


(a)

In acting as agent for the Finance Parties, the Facility Agent shall be regarded
as acting through its agency division which shall be treated as a separate legal
person from any other of its branches, divisions or departments.



SENIOR FACILITIES AGREEMENT Page 44

--------------------------------------------------------------------------------


(b)

If information is received by another branch, division or department of the
legal person which is the Facility Agent, it may be treated as confidential to
that branch, division or department and the Facility Agent shall not be deemed
to have notice of it.


24.11

Relationship with the Lenders


(a)

Subject to Clause 27.2 (Distributions by the Facility Agent), the Facility Agent
may treat each Lender as a Lender, entitled to payments under this Agreement and
acting through its Facility Office unless it has received not less than five (5)
Business Days prior notice from that Lender to the contrary in accordance with
the terms of this Agreement.

   (b)

Each Secured Party shall supply the Facility Agent with any information that the
Security Agent may reasonably specify (through the Facility Agent) as being
necessary or desirable to enable the Security Agent to perform its functions as
security agent. Each Lender shall deal with the Security Agent exclusively
thorough the Facility Agent and shall not deal directly with the Security Agent.


24.12

Deduction from amounts payable by the Facility Agent

  

If any Party owes an amount to the Facility Agent under the Finance Documents
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

   24.13

Role of the Mandated Lead Arranger

  

Except as specifically provided in the Finance Documents, the Mandated Lead
Arranger has no obligations of any kind to any other Party under or in
connection with any Finance Document.

   25.

ROLE OF SECURITY AGENT

   25.1

Duties and responsibilities

  

Each of the parties to this Agreement agrees that the Security Agent shall have
only those duties, obligations and responsibilities expressly specified in this
Agreement or in the Security Documents (and no others shall be implied).

   25.2

Security Agent's Instructions

  

The Security Agent shall:


(a)

unless a contrary indication appears in a Finance Document, act in accordance
with any instructions given to it by the Facility Agent and shall be entitled to
assume that (i) any instructions received by it from the Facility Agent are duly
given by or on behalf of the Majority Lenders or, as the case may be, the
Lenders in accordance with the terms of the Finance Documents and (ii) unless it
has received actual notice of revocation that any instructions or directions
given by the Facility Agent have not been revoked;

   (b)

be entitled to request instructions, or clarification of any direction, from the
Facility Agent as to whether, and in what manner, it should exercise or refrain
from exercising any rights, powers and discretions and the Security Agent may
refrain from acting unless and until those instructions or clarification are
received by it; and

   (c)

be entitled to, carry out all dealings with the Lenders through the Facility
Agent and may give to the Facility Agent any notice or other communication
required to be given by the Security Agent to the Lenders.


25.3

Security Agent's Actions



SENIOR FACILITIES AGREEMENT Page 45

--------------------------------------------------------------------------------


Subject to the provisions of this Clause 25:

   (a)

the Security Agent may, in the absence of any instructions to the contrary, take
such action in the exercise of any of its powers and duties under the Finance
Documents which in its absolute discretion it considers to be for the protection
and benefit of all the Secured Parties; and

   (b)

at any time after receipt by the Security Agent of notice from the Facility
Agent directing the Security Agent to exercise all or any of its rights,
remedies, powers or discretions under any of the Finance Documents, the Security
Agent may, and shall if so directed by the Facility Agent, take any action as in
its sole discretion it thinks fit to enforce the Transaction Security.


25.4

Security Agent's Discretions

  

The Security Agent may:


(a)

assume (unless it has received actual notice to the contrary in its capacity as
Security Agent for the Secured Parties) that (i) no Default has occurred and no
member of the Group is in breach of or default under its obligations under any
of the Finance Documents; and (ii) any right, power, authority or discretion
vested in any person has not been exercised;

   (b)

if it receives any instructions or directions from the Facility Agent to take
any action in relation to the Transaction Security, assume that all applicable
conditions under the Finance Documents for taking that action have been
satisfied;

   (c)

engage, pay for and rely on the advice or services of any lawyers, accountants,
surveyors or other experts (whether obtained by the Security Agent or by any
other Secured Party) whose advice or services may at any time seem necessary,
expedient or desirable;

   (d)

rely upon any communication or document believed by it to be genuine and, as to
any matters of fact which might reasonably be expected to be within the
knowledge of a Secured Party or the Borrower, upon a certificate signed by or on
behalf of that person; and

   (e)

refrain from acting in accordance with the instructions of the Facility Agent or
Lenders (including bringing any legal action or proceeding arising out of or in
connection with the Finance Documents) until it has received any indemnification
and/or security that it may in its absolute discretion require (whether by way
of payment in advance or otherwise) for all costs, losses and liabilities which
it may incur in bringing such action or proceedings.


25.5

Security Agent's Obligations

  

The Security Agent shall promptly inform the Facility Agent of:


(a)

the contents of any notice or document received by it in its capacity as
Security Agent from the Borrower under any Finance Document; and

   (b)

the occurrence of any Default or any default by the Borrower in the due
performance of or compliance with its obligations under any Finance Document of
which the Security Agent has received notice from any other party to this
Agreement.


25.6

Excluded Obligations

  

Notwithstanding anything to the contrary expressed or implied in the Finance
Documents, the Security Agent shall not:


(a)

be bound to enquire as to (i) whether or not any Default has occurred or (ii)
the performance, default or any breach by the Borrower of its obligations under
any of the Finance Documents;


SENIOR FACILITIES AGREEMENT Page 46


--------------------------------------------------------------------------------


(b)

be bound to account to any other Secured Party for any sum or the profit element
of any sum received by it for its own account;

   (c)

be bound to disclose to any other person (including but not limited to any
Secured Party) (i) any confidential information or (ii) any other information if
disclosure would, or might in its reasonable opinion, constitute a breach of any
law or be a breach of fiduciary duty;

   (d)

be under any obligations other than those which are specifically provided for in
the Finance Documents; or

   (e)

have or be deemed to have any duty, obligation or responsibility to, or
relationship of trust or agency with, the Borrower.


25.7

Exclusion of Security Agent's liability

  

The Security Agent is not responsible or liable for:


(a)

the adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by the Security Agent or any other person in or in connection
with any Finance Document or the transactions contemplated in the Finance
Documents;

   (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document or the Transaction Security;

   (c)

any losses to any person or any liability arising as a result of taking or
refraining from taking any action in relation to any of the Finance Documents or
the Transaction Security or otherwise, whether in accordance with an instruction
from the Facility Agent or otherwise, unless directly caused by its gross
negligence or wilful misconduct;

   (d)

the exercise of, or the failure to exercise, any judgement, discretion or power
given to it by or in connection with any of the Finance Documents, the
Transaction Security or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with, the
Finance Documents or the Transaction Security; or

   (e)

any shortfall which arises on the enforcement of the Transaction Security.


25.8

No proceedings

  

No Party (other than the Security Agent) may take any proceedings against any
officer, employee or agent of the Security Agent in respect of any claim it
might have against the Security Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document
or any Transaction Security and any officer, employee or agent of the Security
Agent may rely on this Clause.

   25.9

Own responsibility

  

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Secured Party
confirms to the Security Agent that it has at all times been, and will continue
to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:


(a)

the financial condition, creditworthiness, condition, affairs, status and nature
of each member of the Group;



SENIOR FACILITIES AGREEMENT Page 47

--------------------------------------------------------------------------------


(b)

the legality, validity, effectiveness, adequacy and enforceability of any
Finance Document and the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, any Finance Document or the Transaction Security;

   (c)

whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any other person or any of their respective
assets under or in connection with any Finance Document, the Transaction
Security, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with, any Finance Document or the
Transaction Security;

   (d)

the adequacy, accuracy and/or completeness of any information provided by the
Security Agent or by any other person under or in connection with any Finance
Document, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with, any Finance Document; and

   (e)

the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property,

  

and each Secured Party warrants to the Security Agent that it has not relied on
and will not at any time rely on the Security Agent in respect of any of these
matters.


25.10

No responsibility to perfect Transaction Security

  

The Security Agent shall not be liable for any failure to:


(a)

require the deposit with it of any deed or document certifying, representing or
constituting the title of the Borrower to any of the Charged Property;

   (b)

obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any of the
Finance Documents or the Transaction Security;

   (c)

register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any applicable laws
in any jurisdiction or to give notice to any person of the execution of any of
the Finance Documents or of the Transaction Security;

   (d)

take, or to require any of member of the Group to take, any steps to perfect its
title to any of the Charged Property or to render the Transaction Security
effective or to secure the creation of any ancillary Security under the laws of
any jurisdiction; or

   (e)

require any further assurances in relation to any of the Security Documents.

25.11 Insurance by Security Agent

(a)

The Security Agent shall not be under any obligation to insure any of the
Charged Property, to require any other person to maintain any insurance or to
verify any obligation to arrange or maintain insurance contained in the Finance
Documents. The Security Agent shall not be responsible for any loss which may be
suffered by any person as a result of the lack of or inadequacy of any such
insurance.

   (b)

Where the Security Agent is named on any insurance policy as an insured party,
it shall not be responsible for any loss which may be suffered by reason of,
directly or indirectly, its failure to notify the insurers of any material fact
relating to the risk assumed by the insurers or any other information of any
kind, unless any Secured Party has requested it to do so in writing and the
Security Agent has failed to do so within fourteen (14) days after receipt of
that request.



SENIOR FACILITIES AGREEMENT Page 48

--------------------------------------------------------------------------------


25.12

Acceptance of Title

  

The Security Agent shall be entitled to accept without enquiry, and shall not be
obliged to investigate, the right and title that the Borrower or the DutchCo may
have to any of the Charged Property and shall not be liable for or bound to
require the Borrower or the DutchCo to remedy any defect in its right or title.

   25.13

Refrain from Illegality

  

The Security Agent may refrain from doing anything which in its opinion will or
may be contrary to any relevant law, directive or regulation of any jurisdiction
which would or might otherwise render it liable to any person, and the Security
Agent may do anything which is, in its opinion, necessary to comply with any
law, directive or regulation.

   25.14

Business with the Group

  

The Security Agent may accept deposits from, lend money to, and generally engage
in any kind of banking or other business with any of member of the Group.

   25.15

Release

  

If the Security Agent, with the approval of all Lenders, determines that (a) all
of the Secured Obligations and all other obligations secured by any of the
Security Documents have been fully and finally discharged and (b) none of the
Secured Parties is under any commitment, obligation or liability (actual or
contingent) to make advances or provide other financial accommodation to the
Borrower pursuant to the Finance Documents, the Security Agent, together with
the Secured Parties (if necessary), shall release, without recourse or warranty,
all of the Transaction Security and the rights of the Security Agent (and the
Secured Parties) under each of the Security Documents.

   25.16

Lender indemnity to the Security Agent

  

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Security Agent,
within three (3) Business Days of demand, against any cost, loss or liability
incurred by the Security Agent (otherwise than by reason of the Security Agent's
gross negligence or wilful misconduct) in acting as Security Agent under the
Finance Documents (unless the Security Agent has been reimbursed by the Borrower
pursuant to a Finance Document).

   25.17

Resignation of Security Agent


(a)

The Security Agent may resign by giving notice to the other Parties (or to the
Facility Agent on behalf of the Lenders) in which case the Majority Lenders may
appoint a successor Security Agent.

   (b)

If the Majority Lenders have not appointed a successor Security Agent in
accordance with paragraph (a) above within 30 days after the notice of
resignation was given, the Security Agent (after consultation with the Facility
Agent) may appoint a successor Security Agent.

   (c)

The retiring Security Agent shall, at its own cost, make available to the
successor Security Agent such documents and records and provide such assistance
as the successor Security Agent may reasonably request for the purposes of
performing its functions as Security Agent under the Finance Documents.

   (d)

The Security Agent's resignation notice shall only take effect upon (i) the
appointment of a successor and (ii) the transfer of all of the Transaction
Security to that successor.



SENIOR FACILITIES AGREEMENT Page 49

--------------------------------------------------------------------------------


(e)

Upon the appointment of a successor, the retiring Security Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of Clauses 24 (Role of the Administrative
Parties) and 25 (Role of Security Agent). Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.


25.18

Delegation


(a)

The Security Agent may, at any time, delegate by power of attorney or otherwise
to any person for any period, all or any of the rights, powers and discretions
vested in it by any of the Finance Documents.

   (b)

The delegation may be made upon any terms and conditions (including the power to
sub- delegate) and subject to any restrictions that the Security Agent may think
fit in the interests of the Secured Parties and, with the prior consent of the
Majority Lenders on such delegation, it shall not be bound to supervise, or be
in any way responsible for any loss incurred by reason of any misconduct or
default on the part of any delegate or sub- delegate.


25.19

Security Documents


(a)

Each Secured Party irrevocably authorises the Security Agent to execute any
Security Document to which it is expressed to be a party on its behalf.

   (b)

In relation to any Transaction Security, to the extent the Security Agent can
hold such Transaction Security interest, on trust or otherwise, on behalf of and
in favour of the Secured Parties under the governing law of such Transaction
Security, each Secured Party authorises the Security Agent to hold such
Transaction Security on behalf of and in favour of the Secured Parties.


26.

SHARING AMONG THE FINANCE PARTIES

   26.1

Payments to Finance Parties

  

If a Finance Party (a "Recovering Finance Party") receives or recovers (whether
by set- off or otherwise) any amount from the Borrower other than in accordance
with Clause 27 (Payment mechanics) or Clause 29 (Application of Proceeds) (a
"Recovered Amount") and applies that amount to a payment due under the Finance
Documents then:


(a)

the Recovering Finance Party shall, within three (3) Business Days, notify
details of the receipt or recovery, to the Facility Agent;

   (b)

the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with Clause 27 (Payment mechanics), without taking account of any Tax
which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and

   (c)

the Recovering Finance Party shall, within (3) three Business Days of demand by
the Facility Agent, pay to the Facility Agent an amount (the "Sharing Payment")
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made, in accordance with Clause 27.5 (Partial payments).


26.2

Redistribution of payments

  

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
Borrower and distribute it between the Finance Parties (other than the
Recovering Finance Party) (the "Sharing Finance Parties") in accordance with
Clause 27.5 (Partial payments) towards the obligations of the Borrower to the
Sharing Finance Parties.



SENIOR FACILITIES AGREEMENT Page 50

--------------------------------------------------------------------------------


26.3

Recovering Finance Party's rights


(a)

On a distribution by the Facility Agent under Clause 26.2 (Redistribution of
payments) of a payment received by a Recovering Finance Party from the Borrower,
as between the Borrower and the Recovering Finance Party, an amount of the
Recovered Amount equal to the Sharing Payment will be treated as not having been
paid by the Borrower.

   (b)

If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the Borrower shall be liable to the
Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.


26.4

Reversal of redistribution

  

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:


(a)

each Sharing Finance Party shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Finance Party an amount equal
to the appropriate part of its share of the Sharing Payment (together with an
amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay) (the "Redistributed Amount"); and

   (b)

as between the Borrower and each relevant Sharing Finance Party, an amount equal
to the relevant Redistributed amount will be treated as not having been paid by
the Borrower.


26.5

Exceptions


(a)

This Clause 26 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the Borrower.

    (b)

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

    (i)

it notified that other Finance Party of the legal or arbitration proceedings;
and

    (ii)

that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.


27.

PAYMENT MECHANICS

   27.1

Payments to the Facility Agent


(a)

On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document, the Borrower or Lender shall make the same available
to the Facility Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Facility Agent as being customary at the time for settlement of transactions
in the relevant currency in the place of payment.

   (b)

Payment shall be made to such account in the principal financial centre of the
country of that currency with such bank as the Facility Agent specifies.


27.2

Distributions by the Facility Agent


(a)

Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to Clause 27.3 (Distributions to the Borrower) and
Clause 27.4 (Clawback), be made available by the Facility Agent as soon as
practicable after receipt to the Party entitled to receive payment in accordance
with this Agreement (in the case of a Lender, for the account of its Facility
Office), to such account as that Party may notify to the Facility Agent by not
less than five (5) Business Days' notice with a bank in the principal financial
centre of the country of that currency.



SENIOR FACILITIES AGREEMENT Page 51

--------------------------------------------------------------------------------


(b)

The Facility Agent shall distribute payments received by it in relation to all
or any part of a Loan to the Lender indicated in the records of the Facility
Agent as being so entitled on that date provided that the Facility Agent is
authorised to distribute payments to be made on the date on which any transfer
becomes effective pursuant to Clause 22 (Changes to the Parties) to the Lender
so entitled immediately before such transfer took place regardless of the period
to which such sums relate.


27.3

Distributions to the Borrower

  

The Facility Agent may (with the consent of the Borrower or in accordance with
Clause 28 (Set-off)) apply any amount received by it for the Borrower in or
towards payment (in the currency and funds of receipt) of any amount due from
the Borrower under the Finance Documents or in or towards purchase of any amount
of any currency to be so applied.

   27.4

Clawback


(a)

Where a sum is to be paid to the Facility Agent under the Finance Documents for
another Party, the Facility Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

   (b)

If the Facility Agent pays an amount to another Party and it proves to be the
case that the Facility Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the Facility Agent shall on demand refund the same to the Facility Agent
together with interest on that amount from the date of payment to the date of
receipt by the Facility Agent, calculated by the Facility Agent to reflect its
cost of funds.


27.5

Partial payments


(a)

If the Facility Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by the Borrower under the Finance Documents,
the Facility Agent shall apply that payment towards the obligations of the
Borrower under the Finance Documents in the following order:

    (i)

first, in or towards payment pro rata of any unpaid fees, costs and expenses of
any Administrative Party under the Finance Documents;

    (ii)

secondly, in or towards payment pro rata of any accrued interest, fee (other
than as provided in (i) above) or commission due but unpaid under this
Agreement;

    (iii)

thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

    (iv)

fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

    (b)

The Facility Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a)(ii) to (iv) above.



SENIOR FACILITIES AGREEMENT Page 52

--------------------------------------------------------------------------------


(c)

Paragraphs (a) and (b) above will override any appropriation made by the
Borrower.


27.6

No set-off by the Borrower

  

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

   27.7

Business Days


(a)

Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

   (b)

During any extension of the due date for payment of any principal or Unpaid Sum
under paragraph (a) above, interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.


27.8

Currency of account


(a)

Subject to paragraphs (b) and (c) below, KRW is the currency of account and
payment for any sum due from the Borrower under any Finance Document.

   (b)

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

   (c)

Any amount expressed to be payable in a currency other than KRW shall be paid in
that other currency.


28.

SET-OFF

  

A Finance Party may set off any matured obligation due from the Borrower under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to the Borrower,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

   29.

APPLICATION OF PROCEEDS

   29.1

Order of Application

  

All moneys from time to time received or recovered by the Security Agent in
connection with the realisation or enforcement of all or any part of the
Transaction Security shall be held by the Security Agent to apply them at such
times as the Security Agent sees fit, to the extent permitted by applicable law,
in the following order of priority:


(a)

in discharging any sums owing to the Security Agent;

   (b)

in payment to the Facility Agent, on behalf of the Secured Parties, for
application towards the discharge of all sums due and payable by the Borrower
under any of the Finance Documents in accordance with Clause 27.5 (Partial
Payments);

   (c)

if Borrower is not under any further actual or contingent liability under any
Finance Document, in payment to any person to whom the Security Agent is obliged
to pay in priority to the Borrower; and

   (d)

the balance, if any, in payment to the Borrower.


29.2

Investment of Proceeds

  

Prior to the application of the proceeds of the Transaction Security in
accordance with Clause 29.1 (Order of Application) the Security Agent may, at
its discretion, hold all or part of those proceeds in an interest bearing
suspense or impersonal account(s) in the name of the Security Agent or Facility
Agent with any financial institution (including itself) and for so long as the
Security Agent thinks fit (the interest being credited to the relevant account)
pending the application from time to time of those monies at the Security
Agent's discretion in accordance with the provisions of this Clause 29.



SENIOR FACILITIES AGREEMENT Page 53

--------------------------------------------------------------------------------


29.3

Currency Conversion


(a)

For the purpose of or pending the discharge of any of the Secured Obligations
the Security Agent may convert any moneys received or recovered by the Security
Agent from one currency to another, at the spot rate at which the Security Agent
is able to purchase the currency in which the Secured Obligations are due with
the amount received.

   (b)

The obligations of the Borrower to pay in the due currency shall only be
satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.


29.4

Permitted Deductions

  

The Security Agent shall be entitled (a) to set aside by way of reserve amounts
required to meet and (b) to make and pay, any deductions and withholdings (on
account of Tax or otherwise) which it is or may be required by any applicable
law to make from any distribution or payment made by it under this Agreement,
and to pay all Tax which may be assessed against it in respect of any of the
Charged Property, or as a consequence of performing its duties, or by virtue of
its capacity as Security Agent under any of the Finance Documents or otherwise
(except in connection with its remuneration for performing its duties under this
Agreement).

   29.5

Discharge of Secured Obligations


(a)

Any payment to be made in respect of the Secured Obligations by the Security
Agent may be made to the Facility Agent on behalf of the Lenders and that
payment shall be a good discharge to the extent of that payment, to the Security
Agent.

   (b)

The Security Agent is under no obligation to make payment to the Facility Agent
in the same currency as that in which any Unpaid Sum is denominated.


29.6

Sums received by the Borrower

  

If the Borrower receives any sum which, pursuant to any of the Finance
Documents, should have been paid to the Security Agent, that sum shall promptly
be paid to the Security Agent for application in accordance with this Clause 29.

   30.

NOTICES

   30.1

Communications in writing

  

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

   30.2

Addresses

  

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is that identified in Schedule 5 (Contact Details) or any substitute
address, fax number or department or officer as the Party may notify to the
Facility Agent (or the Facility Agent may notify to the other Parties, if a
change is made by the Facility Agent) by not less than five (5) Business Days'
notice.


SENIOR FACILITIES AGREEMENT Page 54


--------------------------------------------------------------------------------


30.3

Delivery


(a)

Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will be effective:

    (i)

if by hand or courier, when signed for by or on behalf of the relevant
recipient;

    (ii)

if by way of fax, only when received in legible form; or

    (iii)

if by way of letter, only when it has been left at the relevant address or five
(5) Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address;


and, if a particular department or officer is specified as part of its address
details provided under Clause 30.2 (Addresses), if addressed to that department
or officer.

   (b)

Any communication or document to be made or delivered to the Facility Agent or
to the Security Agent will be effective only when actually received by the
Facility Agent or to the Security Agent and then only if it is expressly marked
for the attention of the department or officer identified with the Facility
Agent's or the Security Agent’s signature below (or any substitute department or
officer as the Facility Agent shall specify for this purpose).

   (c)

All notices from or to the Borrower shall be sent through the Facility Agent.

   (d)

All notices to a Lender from the Security Agent shall be sent through the
Facility Agent.


30.4

Electronic communication


(a)

Any communication to be made between the Parties under or in connection with the
Finance Documents may be made by electronic mail or other electronic means, if
the relevant Party:

    (i)

agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

    (ii)

notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

    (iii)

notify each other of any change to their address or any other such information
supplied by them.

    (b)

Any electronic communication made between the Parties will be effective only
when actually received in readable form and confirmation of receipt has been
received by the sender.


30.5

English language


(a)

Any notice given under or in connection with any Finance Document to the
Borrower must be in English, and to any other party, English or Korean.

    (b)

All other documents provided under or in connection with any Finance Document
must be:

    (i)

in English; or

    (ii)

if not in English, and if so required by the Facility Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.



SENIOR FACILITIES AGREEMENT Page 55

--------------------------------------------------------------------------------


31.

CALCULATIONS AND CERTIFICATES

   31.1

Accounts

  

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are, in the absence of manifest error, prima facie evidence of the
matters to which they relate.

   31.2

Certificates and determinations

  

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

   31.3

Day count convention

  

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days.

   32.

PARTIAL INVALIDITY

  

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

   33.

REMEDIES AND WAIVERS

  

No failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

   34.

AMENDMENTS AND WAIVERS

   34.1

Required consents


(a)

Subject to Clause 34.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Borrower
and any such amendment or waiver will be binding on all Parties.

   (b)

The Facility Agent, or in respect of the Security Documents, the Security Agent
may effect, on behalf of any Finance Party, any amendment or waiver permitted by
this Clause 34.


34.2

Exceptions


(a)

An amendment or waiver that has the effect of changing or which relates to:

    (i)

the definition of "Majority Lenders" in Clause 1.1 (Definitions);

    (ii)

an extension to the date of payment of any amount under the Finance Documents;

    (iii)

a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

    (iv)

an increase in the amount of any Commitment;

    (v)

an extension of the period of availability for utilisation of any Commitment;


SENIOR FACILITIES AGREEMENT Page 56


--------------------------------------------------------------------------------


  (vi)

any provision which expressly requires the consent of all the Lenders;

        (vii)

Clause 2.2 (Finance Parties’ Rights and Obligations), Clause 22 (Changes to the
Parties) or this Clause 34;

        (viii)

the nature or scope of the Charged Property or the manner in which the proceeds
of enforcement of the Transaction Security are distributed; or

        (ix)

the release of any Transaction Security unless release of such Transaction
Security or disposal of the Charged Property is permitted under this Agreement
or any other Finance Documents,


shall not be made without the prior consent of all the Lenders.

    (b)

An amendment or waiver which relates to the rights or obligations of any
Administrative Party may not be effected without the consent of such
Administrative Party.


35.

COUNTERPARTS

   

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

    36.

GOVERNING LAW

   

This Agreement shall be governed by the laws of Korea in all respects, including
matters of construction, validity and performance. The Parties agree that any
legal action or proceeding arising out of or relating to this Agreement may be
brought in the Seoul Central District Court and the Parties hereby irrevocably
submit to the non-exclusive jurisdiction of such court.



SENIOR FACILITIES AGREEMENT Page 57

--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS AND THEIR COMMITMENTS


Name of Lender Tranche A Facility
Commitment Tranche B Facility
Commitment Tranche C Facility
Commitment HANA BANK 32,000,000,000 8,000,000,000 10,000,000,000 WOORI BANK
16,000,000,000 4,000,000,000 - SHINHAN BANK 12,000,000,000 3,000,000,000 -
Total: 60,000,000,000 15,000,000,000 10,000,000,000



SENIOR FACILITIES AGREEMENT Page 58

--------------------------------------------------------------------------------

SCHEDULE 2
CONDITIONS OF UTILISATION

Part I
Conditions Precedent to initial Utilisation

1.

Borrower


(a)

A copy of the articles of incorporation and commercial registry extract of the
Borrower.

      (b)

A copy of the resolution of the unitholder of the Borrower approving the terms
of, and transactions contemplated by, the Finance Documents to which it is a
party and resolving that it execute the Finance Documents to which it is a
party.

      (c)

Power of attorney executed by the representative director of the Borrower (if
necessary):

      (i)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on the Borrower’s behalf; and

      (ii)

authorising a specified person or persons, on the Borrower’s behalf to sign
and/or despatch all documents and notices (including, if relevant the
Utilisation Request) to be signed and/or despatched by it under or in connection
with the Finance Documents to which it is a party.

      (d)

Seal impression certificate of the representative director of the Borrower and
specimen signature of each person authorised by any power of attorney referred
to in paragraph 1(c) above in respect of the Finance Documents.

      (e)

A certificate of the representative director of the Borrower certifying that:

      (i)

each copy document relating to it specified in paragraphs 1(a) to (d) and 7 of
this Schedule 2 is true, correct and complete and, in the case of the resolution
specified in paragraph 1(b) above, in full force and effect as at a date no
earlier than the date of this Agreement;

      (ii)

the Borrower is solvent on the date of the certificate; and

      (iii)

the representations set out in Clause 17 (Representations) are true in all
material respects.


2.

DutchCo


(a)

A copy of the certificate of formation of the DutchCo.

      (b)

A copy of the resolution of the member of the DutchCo approving the transactions
contemplated by the Finance Documents to which it is a party and resolving that
it execute the Finance Documents to which it is a party.

      (c)

Power of attorney executed by the officer of the DutchCo (if necessary):

      (i)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on the DutchCo’s behalf; and

      (ii)

authorising a specified person or persons, on the DutchCo’s behalf to sign
and/or despatch all documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents to which it is a party.



SENIOR FACILITIES AGREEMENT Page 59

--------------------------------------------------------------------------------


(d)

Specimen signature of each person authorised by any power of attorney referred
to in paragraph 1(d) above in respect of the Finance Documents.

      (e)

A certificate of the officer of the DutchCo certifying that:

      (i)

each copy document relating to it specified in paragraphs 2(a) to (d) of this
Schedule 2 is true, correct and complete and, in the case of the resolution
specified in paragraph 2(b) above, in full force and effect as at a date no
earlier than the date of this Agreement;

      (ii)

the DutchCo is solvent on the date of the certificate; and

      (iii)

the representations set out in the Security Documents to which it is a party are
true in all material respects.


3.

Fee Letter

   

An original copy of each Fee Letter, duly executed by the parties thereto.

    4.

Security Documents

   

The Security Documents duly executed by the Borrower or the DutchCo and the
Security Agent (and if required, the Secured Parties), together with any
documents required under or in connection therewith.

    5.

Financial Information

   

A copy of the Original Financial Statements.

    6.

Legal opinions


(a)

A legal opinion from Lee & Ko, legal advisers to the Finance Parties as to
Korean law in form and substance reasonably satisfactory to the Facility Agent.

    (b)

A legal opinion from Yulchon LLC, legal advisers to the Borrower as to Korean
law in form and substance reasonably satisfactory to the Facility Agent.

    (c)

With respect to the Security Documents to which the DutchCo is a party, a legal
opinion from DLA Piper Nederland N.V., Dutch legal advisers to the Finance
Parties as to the laws of the Netherlands in form and substance reasonably
satisfactory to the Facility Agent.


7.

Other documents and evidence


(a)

A copy of any other Authorisation or other document, opinion or assurance which
the Facility Agent reasonably considers to be necessary or desirable (if it has
notified the Borrower accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

    (b)

Evidence that the fees, costs and expenses then due from the Borrower pursuant
to Clause 11 (Fees) and Clause 16 (Costs and expenses) have been paid or will be
paid as provided in the Finance Documents (including the Fee Letters).



SENIOR FACILITIES AGREEMENT Page 60

--------------------------------------------------------------------------------

Part II

Conditions Subsequent

(a)

On the Initial Utilisation Date, documents evidencing that the remittance of the
proceeds of the Loan has been used to fully discharge the Existing Loan.

    (b)

On the Initial Utilisation Date, document evidencing that security interests
under the Account Pledge Agreement have been validly created and perfected which
shall consist of any and all notices, consents and instruments as required under
the Account Pledge Agreement.

    (c)

Within two (2) Business Days from the Initial Utilisation Date, document
evidencing that security interests under the Company Share Kun-Pledge Agreement
and the Borrower Unit Kun-Pledge Agreement have been validly created and
perfected which shall consist of any and all notices, consents and instruments
as required under the Company Share Kun-Pledge Agreement and the Borrower Unit
Kun-Pledge Agreement, as applicable.

    (d)

Within two (2) Business Days from the Initial Utilisation Date, documents
evidencing that the Security created pursuant to the Existing Loan Agreement
have been fully discharged or released, as applicable.


SENIOR FACILITIES AGREEMENT Page 61


--------------------------------------------------------------------------------

SCHEDULE 3

UTILISATION REQUEST

From: Net1 Applied Technologies Korea     To: Hana Bank as Facility Agent

Dated:

Dear Sirs

Net1 Applied Technologies Korea – KRW85,000,000,000 Senior Facilities Agreement
dated October 28, 2013 (the "Facility Agreement")

1.

We refer to the Facility Agreement. This is the Utilisation Request. Terms
defined in the Facility Agreement shall have the same meaning in this
Utilisation Request.

    2.

We wish to borrow a Loan on the following terms:


  Facility: Tranche A Facility / Tranche B Facility /     Tranche C Facility  
Proposed Utilisation Date: [             ]  (or, if that is not a Business Day,
the next Business Day)   Amount: [             ] or, if less, the Available
Facility   First Interest Period: [             ]


3.

We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

    4.

[In case of the initial Utilisation,] We confirm that the fees, costs and
expenses then due from the Borrower pursuant to Clause 11 (Fees) and Clause 16
(Costs and expenses) will be paid as provided in the Finance Documents
(including the Fee Letters).

    5.

The proceeds of the Loan should be credited to [account].

    6.

This Utilisation Request is irrevocable.

Yours faithfully

 

...................................................................
authorised signatory for


SENIOR FACILITIES AGREEMENT Page 62

--------------------------------------------------------------------------------

SCHEDULE 4
FORM OF TRANSFER CERTIFICATE

To: Hana Bank as Facility Agent     From: [the Existing Lender] (the "Existing
Lender") and   [the New Lender] (the "New Lender")

Dated:

Net1 Applied Technologies Korea – KRW85,000,000,000 Senior Facilities Agreement
dated October 28, 2013 (the "Facility Agreement")

1.

We refer to Clause 22.4 (Procedure for transfer) of the Facility Agreement. This
is a Transfer Certificate. Terms used in the Facility Agreement shall have the
same meaning in this Transfer Certificate.

      2.

The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender accordance with Clause 22.4 (Procedure for transfer) all or
part of the Existing Lender's Commitment specified in the Schedule and/or all or
part of the Existing Lender's participation(s) in the Loan specified in the
Schedule, in each case together with related rights and obligations.

      3.

The proposed Transfer Date is [             ] .

      4.

The Facility Office and address, fax number and attention particulars for
notices of the New Lender for the purposes of Clause 30.2 (Addresses) are set
out in the Schedule.

      5.

The New Lender expressly acknowledges:

      (a)

the limitations on the Existing Lender's obligations set out in paragraphs (a)
and (c) of Clause 22.3 (Limitation of responsibility of Existing Lenders); and

      (b)

that it is the responsibility of the New Lender to ascertain whether any
document is required or any formality or other condition requires to be
satisfied to effect or perfect the transfer contemplated by this Transfer
Certificate or otherwise to enable the New Lender to enjoy the full benefit of
each Finance Document.

      6.

The New Lender confirms that it is a "New Lender" within the meaning of Clause
22.1 (Transfers by the Lenders).

      7.

This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

      8.

This Transfer Certificate is governed by Korean law.

      9.

This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.



SENIOR FACILITIES AGREEMENT Page 63

--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred, and other particulars

Commitment/participation(s) transferred                Drawn Loan(s)
participation(s) amount(s): [ [             ]              Available Commitment
amount: [             ]     Administration particulars:                New
Lender’s receiving account: [             ]              Address:
[             ]              Telephone: [             ]              Facsimile:
[             ]              Attn/Ref: [             ]         [the Existing
Lender] [the New Lender]         By: By:

This Transfer Certificate is executed by the Facility Agent and the Transfer
Date is confirmed as [             ].

 

Acknowledged and consented by:

The Facility Agent (on behalf of itself and all the other Finance Parties (other
than the Existing Lender) and as attorney-in-fact of the Borrower)

By:

Date:

 

 

[FIXED-DATE STAMP]


SENIOR FACILITIES AGREEMENT Page 64

--------------------------------------------------------------------------------

SCHEDULE 5

CONTACT DETAILS

[exhibit10-24x69x1.jpg] 



SENIOR FACILITIES AGREEMENT Page 65

--------------------------------------------------------------------------------

[exhibit10-24x70x1.jpg] 



SENIOR FACILITIES AGREEMENT Page 66

--------------------------------------------------------------------------------



SCHEDULE 6
TIMETABLE

Function Day/Time     Delivery of a duly completed Utilisation U – 2 (unless
agreed otherwise by Request (Clause 5.1 (Delivery of the the Facility Agent)
Utilisation Request))     11:00 a.m.     Facility Agent notifies the Lenders of
the U – 1 Loan in accordance with Clause 5.5   (Lenders' participations) 3:00
p.m.

 

 

“U” = date of Utilisation

U - X = Business Days prior to the date of Utilisation


SENIOR FACILITIES AGREEMENT Page 67

--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF COMPLIANCE CERTIFICATE

To: Hana Bank as Facility Agent     From: NET 1 APPLIED TECHNOLOGIES KOREA

Dated:

 

Re: KRW85,000,000,000 Senior Facilities Agreement dated October 28, 2013 by and
among, Net1 Applied Technologies Korea as borrower, Hana Daetoo Securities Co.,
Ltd. as mandated lead arranger, Hana Bank as facility agent, Hana Bank as
security agent and the banks and financial institutions therein as lenders (as
amended from time to time, the "Facility Agreement")

Dear Sir/Madam

1.

We refer to the Facility Agreement. This is a Compliance Certificate. Terms and
expressions defined in or construed for the purposes of the Facility Agreement
shall have the same meaning herein.

      2.

We confirm that:

      (a)

the Leverage Ratio for the Relevant Period ended on [
                                              ] was [
                                              ] to 1; and

      (b)

the Debt Service Coverage Ratio for that Relevant Period was [
                                              ] to 1;

      3.

[We confirm that no Default is continuing.]

 

The detailed calculations and evidence to support these confirmations are as set
out in the Appendix to this Compliance Certificate.

 

Signed:.....................................................................

[title of chief financial officer or most senior financial officer] of NET 1
APPLIED TECHNOLOGIES KOREA


SENIOR FACILITIES AGREEMENT Page 68

--------------------------------------------------------------------------------

SIGNATURE PAGE

Borrower

NET1 APPLIED TECHNOLOGIES KOREA

 

 

By:/s/ David Pyun                                        

Name: David Pyun

Title: Attorney-In-Fact


SENIOR FACILITIES AGREEMENT Signature Page

--------------------------------------------------------------------------------

Lender

HANA BANK

 

 

By: /s/ Jeong Hoon, Kim_______________

Name: Jeong Hoon, Kim

Title: General Manager, Jungang Corporate Banking Center Branch


SENIOR FACILITIES AGREEMENT Signature Page

--------------------------------------------------------------------------------

Lender

WOORI BANK

 

 

By: /s/ Ho-Young Lee _______________

Name: Ho-Young Lee

Title: General Manager, Investment Banking Business Unit


SENIOR FACILITIES AGREEMENT Signature Page

--------------------------------------------------------------------------------

Lender

SHINHAN BANK

 

 

By: /s/Se Bong, Oh _______________

Name: Se Bong, Oh

Title: General Manager, Head of Investment Banking Department


SENIOR FACILITIES AGREEMENT Signature Page

--------------------------------------------------------------------------------

Facility Agent

HANA BANK

 

 

By: /s/ Jeong Hoon, Kim_______________

Name: Jeong Hoon, Kim

Title: General Manager, Jungang Corporate Banking Center Branch


SENIOR FACILITIES AGREEMENT Signature Page

--------------------------------------------------------------------------------

Security Agent

HANA BANK

 

 

By: /s/ Jeong Hoon, Kim_______________

Name: Jeong Hoon, Kim

Title: General Manager, Jungang Corporate Banking Center Branch


SENIOR FACILITIES AGREEMENT Signature Page

--------------------------------------------------------------------------------